

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”)
dated as of March 28, 2014 (the “Effective Date”) by and among SILICON VALLEY
BANK, a California corporation (“Bank”), AVIAT NETWORKS, INC., a Delaware
corporation (“Parent”), AVIAT U.S., INC., a Delaware corporation (“Opco,”
together with Parent, the “US Borrowers” and each a “Borrower”), and AVIAT
NETWORKS (S) PTE. LTD., a private company limited by shares formed under the
laws of the Republic of Singapore (“Aviat Singapore” or “Singapore Borrower,”
and together with the US Borrowers, the “Borrowers”), provides the terms on
which Bank shall lend to Borrower and Borrower shall repay Bank. This Agreement
amends and restates in its entirety, but is not a novation of, that certain
First Amended and Restated Loan and Security Agreement dated as of September 27,
2013 (as amended, the “Original Agreement”). The parties agree as follows:
1ACCOUNTING AND OTHER TERMS
Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.
2LOAN AND TERMS OF PAYMENT
2.1Promise to Pay. US Borrowers hereby unconditionally promise to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement. Singapore
Borrower hereby unconditionally promises to pay Bank the outstanding principal
amount of all Singapore Utilization and accrued and unpaid interest thereon as
and when due in accordance with this Agreement.
2.2Revolving Advances.
(a)Availability. Subject to the terms and conditions of this Agreement, Bank
shall make (i) Advances in Dollars to a US Borrower (“US Advances”) in an
aggregate principal amount at any one time outstanding not exceeding the
Availability Amount and (ii) Advances in Dollars to Singapore Borrower
(“Singapore Advances”) in an aggregate principal amount at any one time
outstanding not exceeding the lesser of (A) the Availability Amount or (B) the
Singapore Sublimit. Amounts borrowed hereunder may be repaid and, prior to the
Revolving Line Maturity Date, reborrowed, subject to the applicable terms and
conditions precedent herein. No Singapore Advances shall be drawn until
satisfaction of the Singapore Conditions Precedent.
(b)Termination; Repayment. The Revolving Line terminates on the Revolving Line
Maturity Date, when the principal amount of all Advances, the unpaid interest
thereon, and all other Obligations relating to the Revolving Line shall be
immediately due and payable.
2.3Letters of Credit.
(a)Bank shall issue or have issued Letters of Credit denominated in Dollars or a
Foreign Currency for Borrower’s account. The aggregate Dollar Equivalent of the
face amount of outstanding Letters of Credit (including drawn but unreimbursed
Letters of Credit) and any Letter of Credit Reserve may not exceed (i) the
lesser of (A) the Revolving Line or (B) the Borrowing Base, minus (ii) the sum
of all outstanding principal amounts of any Advances (including the aggregate
Dollar Equivalent of the face amount of any


--------------------------------------------------------------------------------


outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit)) and any Letter of Credit Reserve. For the avoidance of doubt, the
Existing Letters of Credit shall constitute Letters of Credit hereunder.
(b)If, on the Revolving Line Maturity Date (or the effective date of any
termination of this Agreement), (i) there are any outstanding Letters of Credit,
and (ii) the Bank does not extend or renew the Revolving Line, then on such date
the applicable Borrower shall provide to Bank cash collateral in an amount equal
to (x) if such Letters of Credit are denominated in Dollars, then at least one
hundred five percent (105%); and (y) if such Letters of Credit are denominated
in a Foreign Currency, then at least one hundred ten percent (110%), of the
Dollar Equivalent of the face amount of all such Letters of Credit plus all
interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its reasonable business judgment), to secure all of the
Obligations relating to such Letters of Credit. All Letters of Credit shall be
in form and substance acceptable to Bank in its sole discretion and shall be
subject to the terms and conditions of Bank’s standard Application and Letter of
Credit Agreement (the “Letter of Credit Application”). Each Borrower agrees to
execute any further documentation in connection with the Letters of Credit as
Bank may reasonably request. Each Borrower further agrees to be bound by the
regulations and interpretations of the issuer of any Letters of Credit
guarantied by Bank and opened for such Borrower’s account or by Bank’s
interpretations of any Letter of Credit issued by Bank for such Borrower’s
account, and each Borrower understands and agrees that Bank shall not be liable
for any error, negligence, or mistake, whether of omission or commission, in
following any Borrower’s instructions or those contained in the Letters of
Credit or any modifications, amendments, or supplements thereto.
(c)The obligation of each Borrower to immediately reimburse Bank for drawings
made under Letters of Credit shall be absolute, unconditional, and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement,
such Letters of Credit, and the Letter of Credit Application; provided that the
Singapore Borrower’s reimbursement obligations shall be limited to drawings made
under Letters of Credit issued by Bank for Singapore Borrower’s account.
(d)Any Borrower may request that Bank issue a Letter of Credit payable in a
Foreign Currency. If a demand for payment is made under any such Letter of
Credit, Bank shall treat such demand as an Advance to such Borrower of the
Dollar Equivalent of the amount thereof (plus fees and charges in connection
therewith such as wire, cable, SWIFT or similar charges).
(e)To guard against fluctuations in currency exchange rates, upon the issuance
of any Letter of Credit payable in a Foreign Currency, Bank shall create a
reserve (the “Letter of Credit Reserve”) under the Revolving Line in an amount
equal to ten percent (10%) (or such other amount Bank deems appropriate in its
sole discretion at the time of issuance and while any such applicable Letter of
Credit remains outstanding and Bank shall provide Borrowers notice of such
amount) of the face amount of such Letter of Credit. The amount of the Letter of
Credit Reserve may be adjusted by Bank from time to time to account for
fluctuations in the exchange rate. The availability of funds under the Revolving
Line shall be reduced by the amount of such Letter of Credit Reserve for as long
as such Letter of Credit remains outstanding.
2.4Overadvances. If, at any time, (a) the Revolving Line Utilization exceeds the
Revolving Line or (b) the Singapore Utilization exceeds the lesser of (i) the
Revolving Line and (ii) the Singapore Sublimit, then Borrowers shall immediately
repay to Bank Advances in cash at least in the amount of such excess (in each
case such excess, the “Overadvance”). Without limiting Borrowers’ obligation to
repay Bank any Overadvance, Borrowers agree to pay Bank interest on the
outstanding amount of any Overadvance, on demand, at the Default Rate.
Notwithstanding anything to the contrary in this Section 2.4, Singapore
Borrower’s obligations to repay any Overadvance (and any accrued interest
thereon) shall only be for any Advances related to the Singapore Utilization.
2.5Availability of Optional Currencies.


--------------------------------------------------------------------------------


(a)Optional Currencies. Borrowers may request in the relevant Transaction Report
and Notice of Borrowing under Section 3.5 that an Advance be denominated in the
Optional Currency, in which event the Advance shall, subject to the following
provisions, be denominated in such Optional Currency (each such Advance, an
“Optional Currency Advance”). Borrower shall not be permitted to alter such
request without the written consent of Bank. All other Advances shall be
denominated in Dollars (each such other Advance, a “Dollar Advance”).
(b)Non-availability of Optional Currencies. If a Borrower requests an Optional
Currency Advance, and (i) Bank notifies such Borrower that it does not agree to
such request; or (ii) Bank is not satisfied that all necessary governmental and
other approvals, authorizations and consents have been obtained; or (iii) Bank
determines that it is not feasible for an Advance to be denominated in such
Optional Currency, then unless Bank otherwise agrees, that Advance shall be a
Dollar Advance.
(c)Currency of Repayment. Each Advance shall remain, and shall be paid or repaid
(as the case may be) in the Currency in which it was made, but this shall not
restrict the right of Bank to apply the proceeds of Collateral denominated in
one Currency against Obligations denominated in another Currency, and to effect
any necessary Currency conversion for such purpose pursuant to Section 12.3(b).
(d)Currency Margin. If at any time Bank certifies that an Advance or the
aggregate of all outstanding Advances, as the case may be, together with all
accrued but unpaid interest, exceeds (or, in the case of any Advance denominated
in an Optional Currency, would exceed if converted into Dollars at Bank’s spot
rate of exchange for the purchase of Dollars on that day) one hundred ten
percent (110%) of the Availability Amount, Borrowers shall promptly prepay the
Advance or Advances in whole or in part sufficient to reduce such amount (or
aggregate amount), or its Dollar-equivalent converted as mentioned above, to one
hundred percent (100%) of the Availability Amount, and if Borrowers fail to do
so, Bank may, without prior notice, convert any Advance to Dollars at its spot
rate of exchange. Notwithstanding anything to the contrary in this Section 2.5,
Singapore Borrower’s obligations to prepay any Advance shall only be for any
Advances related to the Singapore Utilization.
2.6Payment of Interest on the Credit Extensions.
(a)Interest; Payment.  Each Advance shall, at Borrower’s option, in accordance
with the terms of this Agreement, be either in the form of a Prime Rate Advance
or a LIBOR Advance. Each Advance shall bear interest on the outstanding
principal amount thereof from the date when made, continued or converted until
paid in full at a floating per annum rate equal to (i) for Prime Rate Advances,
the Prime Rate plus the applicable Prime Rate Margin, and (ii) for LIBOR
Advances, the LIBOR Rate plus the applicable LIBOR Rate Margin. On and after the
expiration of any Interest Period applicable to any LIBOR Advance outstanding on
the date of occurrence of an Event of Default or acceleration of the
Obligations, the amount of such LIBOR Advance shall, during the continuance of
such Event of Default or after acceleration, bear interest at a rate per annum
equal to the Prime Rate plus two percent (2.00%). Pursuant to the terms hereof,
interest on each Advance shall be paid in arrears on each Interest Payment Date.
Interest shall also be paid on the date of any prepayment of any Advance
pursuant to this Agreement for the portion of any Advance so prepaid and upon
payment (including prepayment) in full thereof. All accrued but unpaid interest
on the Advances shall be due and payable on the Revolving Line Maturity Date.
(b)Prime Rate Advances. Each change in the interest rate of the Prime Rate
Advances based on changes in the Prime Rate shall be effective on the effective
date of such change and to the extent of such change.
(c)LIBOR Advances. The interest rate applicable to each LIBOR Advance shall be
determined in accordance with Section 3.5(a) hereunder. Subject to Sections 3.6
and 3.7, such rate shall


--------------------------------------------------------------------------------


apply during the entire Interest Period applicable to such LIBOR Advance, and
interest calculated thereon shall be payable on the Interest Payment Date
applicable to such LIBOR Advance.
(d)Computation of Interest. Any interest hereunder will accrue from day to day
and is calculated on the basis of the actual number of days elapsed and a year
of 360 days in the case of any Credit Extension outstanding in any Currency
other than Pounds Sterling, and a year of 365 days in respect of any Credit
Extension outstanding in Pounds Sterling. In computing interest on any Credit
Extension, the date of the making of such Credit Extension shall be included and
the date of payment shall be excluded; provided, however, that if any Credit
Extension is repaid on the same day on which it is made, such day shall be
included in computing interest on such Credit Extension.
(e)Default Rate. Except as otherwise provided in Section 2.6(a), upon the
occurrence and during the continuance of an Event of Default, Obligations shall
bear interest at a rate per annum which is two percentage points (2.0%) above
the rate that would otherwise be applicable thereto (the “Default Rate”).
Payment or acceptance of the increased interest provided in this Section 2.6(e)
is not a permitted alternative to timely payment and shall not constitute a
waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of Bank.
2.7Fees. Borrower shall pay to Bank:
(a)Commitment Fee. A fully earned, non refundable commitment fee of Twenty-Five
Thousand Dollars ($25,000) on the Effective Date;
(b)Letter of Credit Fee. Bank’s customary fees and expenses for the issuance or
renewal of Letters of Credit , including, without limitation, a letter of credit
fee of one percent (1.00%) per annum of the Dollar Equivalent of the face amount
of each Letter of Credit issued, upon the issuance of such Letter of Credit,
each anniversary of the issuance during the term of such Letter of Credit, and
upon the renewal of such Letter of Credit by Bank;
(c)Unused Revolving Line Facility Fee. A fee (the “Unused Revolving Line
Facility Fee”), payable quarterly, in arrears, on a calendar year basis, in an
amount equal to such applicable percentage of the average quarterly unused
portion of the Revolving Line as set forth below based on Borrowers’
consolidated financial statements as of the most recent fiscal quarter end:
Level
Borrowers’ Adjusted
Quick Ratio
Unused Revolving Line
Facility Fee
I
Greater than or equal to
1.10:1.00
.500% per annum
II
Less than
1.10:1.00
.750% per annum

For purposes of calculating the Unused Revolving Line Facility Fee, the unused
portion of the Revolving Line shall equal the Revolving Line minus the Revolving
Line Utilization; and
(d)Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees and
expenses for documentation and negotiation of this Agreement) incurred through
and after the Effective Date, when due (or, if no stated due date, upon demand
by Bank).
(e)Fees Fully Earned. Unless otherwise provided in this Agreement or in a
separate writing by Bank, no Borrower shall be entitled to any credit, rebate,
or repayment of any fees earned by Bank pursuant to this Agreement
notwithstanding any termination of this Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder. Bank may
deduct amounts owing


--------------------------------------------------------------------------------


by any Borrower under the clauses of this Section 2.7 pursuant to the terms of
Section 2.8(c). Bank shall provide Borrower written notice of deductions made
from the Designated Deposit Account pursuant to the terms of the clauses of this
Section 2.7.
2.8Payments; Application of Payments; Debit of Accounts.
(a)All payments to be made by Borrowers under any Loan Document shall be made in
immediately available funds in Dollars, without setoff or counterclaim, before
12:00 p.m. Pacific time on the date when due. Payments of principal and/or
interest received after 12:00 p.m. Pacific time are considered received at the
opening of business on the next Business Day. When a payment is due on a day
that is not a Business Day, the payment shall be due the next Business Day, and
additional fees or interest, as applicable, shall continue to accrue until paid.
(b)Bank has the exclusive right to determine the order and manner in which all
payments with respect to the Obligations may be applied; provided, however, that
that Bank shall apply the funds of Singapore Borrower to the Singapore
Obligations, exclusively. Borrowers shall have no right to specify the order or
the accounts to which Bank shall allocate or apply any payments required to be
made by Borrowers to Bank or otherwise received by Bank under this Agreement
when any such allocation or application is not specified elsewhere in this
Agreement. Notwithstanding Bank’s exclusive right to determine the order and
manner in which all payments are applied, pursuant to this Section 2.8(b), Bank
intends to apply such payments as follows: (i) all principal and interest
payments received by Bank, and all proceeds of Collateral received by Bank,
shall be applied (A) first to reduce the balance of principal and interest of
the Revolving Line outstanding, and (B) in the case of payments received from
Singapore Borrower, first to reduce the balance of principal and interest of the
Singapore Obligations; provided that so long as no Event of Default has occurred
and is continuing, any Borrower may specify that any payment made by such
Borrower to Bank shall be for the payment of specific Obligations then due and
payable under any provision of this Agreement or any other Loan Document. For
the avoidance of doubt, in no event shall Bank apply any payments received by
Singapore Borrower to, nor shall any payment by Singapore Borrower be construed
to be for, any Obligation owing by any US Borrower.
(c)Bank may debit any Borrower’s deposit accounts, including the Designated
Deposit Account, for principal and interest payments or any other amounts such
Borrower owes Bank when due. Notwithstanding anything herein, Bank shall only
debit the deposit accounts of Singapore Borrower for amounts owing under the
Singapore Obligations. These debits shall not constitute a set-off.
2.9Withholding. Payments received by Bank from Borrowers under this Agreement
will be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, duties, deductions, withholdings, assessments,
fees or other charges imposed by any Governmental Authority (including any
interest, additions to tax or penalties applicable thereto). Specifically,
however, if at any time any Governmental Authority, applicable law, regulation
or international agreement requires any Borrower to make any withholding or
deduction from any such payment or other sum payable hereunder to Bank, such
Borrower hereby covenants and agrees that the amount due from such Borrower with
respect to such payment or other sum payable hereunder will be increased to the
extent necessary to ensure that, after the making of such required withholding
or deduction, Bank receives a net sum equal to the sum which it would have
received had no withholding or deduction been required, and such Borrower shall
pay the full amount withheld or deducted to the relevant Governmental Authority.
Each Borrower will, upon request, furnish Bank with proof reasonably
satisfactory to Bank indicating that such Borrower has made such withholding
payment; provided, however, that no Borrower need make any withholding payment
if the amount or validity of such withholding payment is contested in good faith
by appropriate and timely proceedings and as to which payment in full is bonded
or reserved against by such Borrower. The agreements and obligations of each
Borrower contained in this Section 2.9 shall survive the termination of this
Agreement.


--------------------------------------------------------------------------------


3CONDITIONS OF LOANS
3.1Conditions Precedent to Initial Credit Extension. Bank’s obligation to make
the initial Credit Extension is subject to the condition precedent that Bank
shall have received, in form and substance satisfactory to Bank, such documents,
and completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:
(a)duly executed original signatures to the Loan Documents;
(b)duly executed original signatures to the Perfection Certificates for each
Borrower;
(c)each US Borrower’s Operating Documents and a good standing certificate of
each US Borrower certified by the Secretary of State of the State of Delaware as
of a date no earlier than thirty (30) days prior to the Effective Date;
(d)duly executed original signatures to the completed Borrowing Resolutions for
each Borrower;
(e)Singapore Borrower’s Operating Documents;
(f)certified copies, dated as of a recent date, of financing statement searches,
as Bank shall request, accompanied by written evidence (including any UCC
termination statements) that the Liens indicated in any such financing
statements constitute Permitted Liens;
(g)evidence satisfactory to Bank that the insurance policies required by Section
6.7 hereof are in full force and effect, together with appropriate evidence
showing loss payable and/or additional insured clauses in favor of Bank; and
(h)payment of the fees and Bank Expenses then due as specified in Section 2.7
hereof.
3.2Conditions Precedent to all Credit Extensions. Bank’s obligation to make each
Credit Extension, including the initial Credit Extension, is subject to the
following conditions precedent:
(a)except as otherwise provided in Section 3.5(a), timely receipt of an executed
Transaction Report;
(b)the representations and warranties in this Agreement shall be true, accurate,
and complete in all material respects on the date of the Transaction Report and
on the Funding Date of each Credit Extension; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Event of Default shall have
occurred and be continuing or result from the Credit Extension. Each Credit
Extension is Borrowers’ representation and warranty on that date that the
representations and warranties in this Agreement remain true, accurate, and
complete in all material respects; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date; and
(c)Bank determines to its satisfaction that there has not been a Material
Adverse Change.
3.3[Reserved].
3.4Covenant to Deliver.


--------------------------------------------------------------------------------


Borrowers agree to deliver to Bank each item required to be delivered to Bank
under this Agreement as a condition precedent to any Credit Extension. Borrowers
expressly agree that a Credit Extension made prior to the receipt by Bank of any
such item shall not constitute a waiver by Bank of Borrowers’ obligation to
deliver such item, and the making of any Credit Extension in the absence of a
required item shall be in Bank’s sole discretion.
3.5Procedures for Borrowing.
(a)Subject to the prior satisfaction of all other applicable conditions to the
making of an Advance set forth in this Agreement, each Advance shall be made
upon Administrative Borrower’s or Singapore Borrower’s irrevocable written
notice delivered to Bank by electronic mail in the form of a Notice of Borrowing
executed by an Authorized Signer or without instructions if any Advance is
necessary to meet Obligations which have become due. Such Notice of Borrowing
must be received by Bank prior to 12:00 p.m. Pacific time, (i) at least three
(3) Business Days prior to the requested Funding Date, in the case of any LIBOR
Advance, and (ii) on the requested Funding Date, in the case of a Prime Rate
Advance, specifying: (1) the amount of the Advance; (2) the Currency in which
such Advance shall be denominated; (3) the requested Funding Date; (4) whether
the Advance is to be comprised of LIBOR Advances or Prime Rate Advances; and
(5) the duration of the Interest Period applicable to any such LIBOR Advances
included in such notice; provided that each borrowing made hereunder, whether a
LIBOR Advance or a Prime Rate Advance, shall be a minimum of One Million Dollars
($1,000,000) and integral multiples of One Million Dollars ($1,000,000) thereof;
provided, further that if the Notice of Borrowing shall fail to specify the
duration of the Interest Period for any Advance comprised of LIBOR Advances,
such Interest Period shall be one (1) month. In addition to such Notice of
Borrowing, either Administrative Borrower or Singapore Borrower, as applicable,
must promptly deliver to Bank by electronic mail a completed Transaction Report
executed by an Authorized Signer of such Borrower together with such other
reports and information, including without limitation, sales journals, cash
receipts journals, accounts receivable aging reports, as Bank may request in its
reasonable discretion.
(b)On the Funding Date, Bank shall credit proceeds of an Advance to the
Designated Deposit Account denominated in the same Currency as the Currency
requested with respect to the Advance and, subsequently, shall transfer such
proceeds by wire transfer to such other account as the applicable Borrower may
instruct in the Notice of Borrowing. Except for protective payments pursuant to
Section 9.3, no Advances shall be deemed made to any Borrower, and no interest
shall accrue on any such Advance, until the related funds have been deposited in
the applicable Designated Deposit Account.
3.6Conversion and Continuation Elections.
(a)So long as (i) no Event of Default exists; (ii) Borrowers shall not have sent
any notice of termination of this Agreement; and (iii) Borrowers shall have
complied with such customary procedures as Bank has established from time to
time for Borrower’s requests for LIBOR Advances, either Administrative Borrower
or Singapore Borrower, as applicable, may, upon irrevocable written notice to
Bank:
(1)    elect to convert on any Business Day, Prime Rate Advances into LIBOR
Advances;
(2)    elect to continue on any Interest Payment Date any LIBOR Advances
maturing on such Interest Payment Date; or
(3)    elect to convert on any Interest Payment Date any LIBOR Advances maturing
on such Interest Payment Date into Prime Rate Advances.


--------------------------------------------------------------------------------


(b)Either Administrative Borrower or Singapore Borrower, as applicable, shall
deliver a Notice of Conversion/Continuation by electronic mail to be received by
Bank prior to 12:00 p.m. Pacific time (i) at least three (3) Business Days in
advance of the Conversion Date or Continuation Date, if any Advances are to be
converted into or continued as LIBOR Advances; and (ii) on the Conversion Date,
if any Advances are to be converted into Prime Rate Advances, in each case
specifying the:
(1)    proposed Conversion Date or Continuation Date;
(2)    aggregate amount of the Advances to be converted or continued;
(3)    nature of the proposed conversion or continuation; and
(4)    if the resulting Advance is to be a LIBOR Advance, the duration of the
requested Interest Period.
(c)If upon the expiration of any Interest Period applicable to any LIBOR
Advances, the applicable Borrower shall have timely failed to select a new
Interest Period to be applicable to such LIBOR Advances or request to convert a
LIBOR Advance into a Prime Rate Advance, Borrower shall be deemed to have
elected (i) for any such Dollar Advances, to convert such LIBOR Advances into
Prime Rate Advances, and (ii) for any such Optional Currency Advances, to, at
Bank’s option, (A) renew such Optional Currency Advance as a one (1) month LIBOR
Advance or (B) repay such Optional Currency Advance.
(d)Any LIBOR Advances shall, at Bank’s option, convert into Prime Rate Advances
in the event that (i) an Event of Default exists, or (ii) the aggregate
principal amount of the Prime Rate Advances which have been previously converted
to LIBOR Advances, or the aggregate principal amount of existing LIBOR Advances
continued, as the case may be, at the beginning of an Interest Period shall at
any time during such Interest Period exceeds the lesser of the Revolving Line or
the Borrowing Base. Borrowers agree to pay Bank, upon demand by Bank (or Bank
may, at its option, debit the Designated Deposit Account or any other account
Borrowers maintain with Bank) any amounts required to compensate Bank for any
loss (including loss of anticipated profits), cost, or expense incurred by Bank,
as a result of the conversion of LIBOR Advances to Prime Rate Advances pursuant
to this Section 3.6(d); provided that any payments made by Singapore Borrower
pursuant to this Section 3.6(d) shall only be for any loss, cost or expense
incurred by Bank related to the Singapore Utilization.
(e)Notwithstanding anything to the contrary contained herein, Bank shall not be
required to purchase Dollar deposits in the London interbank market or other
applicable LIBOR market to fund any LIBOR Advances, but the provisions hereof
shall be deemed to apply as if Bank had purchased such deposits to fund the
LIBOR Advances.
3.7Special Provisions Governing LIBOR Advances. Notwithstanding any other
provision of this Agreement to the contrary, the following provisions shall
govern with respect to LIBOR Advances as to the matters covered:
(a)Determination of Applicable Interest Rate. As soon as practicable on each
Interest Rate Determination Date, Bank shall determine (which determination
shall, absent manifest error in calculation, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the LIBOR Advances for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to Borrowers.
(b)Inability to Determine Applicable Interest Rate. In the event that Bank shall
have determined (which determination shall be final and conclusive and binding
upon all parties hereto), on any Interest Rate Determination Date with respect
to any LIBOR Advance, that by reason of circumstances


--------------------------------------------------------------------------------


affecting the London interbank market adequate and fair means do not exist for
ascertaining the interest rate applicable to such LIBOR Advance on the basis
provided for in the definition of LIBOR, Bank shall on such date give notice (by
facsimile or by telephone confirmed in writing) to the applicable Borrower of
such determination, whereupon (i) no Advances may be made as, or converted to,
LIBOR Advances until such time as Bank notifies the applicable Borrower that the
circumstances giving rise to such notice no longer exist, and (ii) any Notice of
Borrowing or Notice of Conversion/Continuation given by the applicable Borrowers
with respect to LIBOR Advances in respect of which such determination was made
shall be deemed to be rescinded by such Borrower.
(c)Compensation for Breakage or Non-Commencement of Interest Periods. If (i) for
any reason, other than a default by Bank or any failure of Bank to fund LIBOR
Advances due to impracticability or illegality under Sections 3.8(c) and 3.8(d)
of this Agreement, a borrowing or a conversion to or continuation of any LIBOR
Advance does not occur on a date specified in a Notice of Borrowing or a Notice
of Conversion/Continuation, as the case may be, or (ii) any complete or partial
principal payment or reduction of a LIBOR Advance, or any conversion of any
LIBOR Advance, occurs on a date prior to the last day of an Interest Period
applicable to that LIBOR Advance, including due to voluntary or mandatory
prepayment or acceleration, then, in each case, the applicable Borrower shall
compensate Bank, upon written request by Bank, for all losses and expenses
incurred by Bank in an amount equal to the excess, if any, of:
(A)    the amount of interest that would have accrued on the amount (1) not
borrowed, converted or continued as provided in clause (i) above, or (2) paid,
reduced or converted as provided in clause (ii) above, for the period from (y)
the date of such failure to borrow, convert or continue as provided in clause
(i) above, or the date of such payment, reduction or conversion as provided in
clause (ii) above, as the case may be, to (z) in the case of a failure to
borrow, convert or continue as provided in clause (i) above, the last day of the
Interest Period that would have commenced on the date of such borrowing,
conversion or continuing but for such failure, and in the case of a payment,
reduction or conversion prior to the last day of an Interest Period applicable
to a LIBOR Advance as provided in clause (ii) above, the last day of such
Interest Period, in each case at the applicable rate of interest or other return
for such LIBOR Advance(s) provided for herein (excluding, however, the LIBOR
Rate Margin included therein, if any), over
(B)    the interest which would have accrued to Bank on the applicable amount
provided in clause (A) above through the purchase of a Euro deposit bearing
interest at the rate obtained pursuant to the definition of LIBOR Rate on the
date of such failure to borrow, convert or continue as provided in clause (i)
above, or the date of such payment, reduction or conversion as provided in
clause (ii) above, as the case may be, for a period equal to the remaining
period of such applicable Interest Period provided in clause (A) above.
Bank’s request shall set forth the manner and method of computing such
compensation and such determination as to such compensation shall be conclusive
absent manifest error. Notwithstanding anything herein to the contrary, any
payments made by Singapore Borrower pursuant to this Section 3.7(c) shall be
limited to amounts specified in subclauses (A) and (B) above incurred by Bank
related to the Singapore Utilization.
(d)Assumptions Concerning Funding of LIBOR Advances. Calculation of all amounts
payable to Bank under this Section 3.7 and under Section 3.8 shall be made as
though Bank had actually funded each relevant LIBOR Advance through the purchase
of a Euro deposit bearing interest at the rate obtained pursuant to the
definition of LIBOR Rate in an amount equal to the amount of such LIBOR Advance
and having a maturity comparable to the relevant Interest Period; provided,
however, that Bank may fund


--------------------------------------------------------------------------------


each of its LIBOR Advances in any manner it sees fit and the foregoing
assumptions shall be utilized only for the purposes of calculating amounts
payable under this Section 3.7 and under Section 3.8.
(e)LIBOR Advances After Default. After the occurrence and during the continuance
of an Event of Default, (i) Borrowers may not elect to have an Advance be made
or continued as, or converted to, a LIBOR Advance after the expiration of any
Interest Period then in effect for such Advance and (ii) subject to the
provisions of Section 3.7(c), any Notice of Conversion/Continuation given by a
Borrower with respect to a requested conversion/continuation that has not yet
occurred shall, at Bank’s option, be deemed to be rescinded by such Borrower and
be deemed a request to convert or continue Advances referred to therein as Prime
Rate Advances.
3.8Additional Requirements/Provisions Regarding LIBOR Advances.
(a)Borrowers shall pay Bank, upon demand by Bank, from time to time such amounts
as Bank may determine to be necessary to compensate it for any costs incurred by
Bank that Bank determines are attributable to its making or maintaining of any
amount receivable by Bank hereunder in respect of any LIBOR Advances relating
thereto (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), in each case resulting from any Regulatory
Change which:
(i)    changes the basis of taxation of any amounts payable to Bank under this
Agreement in respect of any LIBOR Advances (other than changes which affect
taxes measured by or imposed on the overall net income of Bank by the
jurisdiction in which Bank has its principal office);
(ii)    imposes or modifies any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with,
or other liabilities of Bank (including any LIBOR Advances or any deposits
referred to in the definition of LIBOR); or
(iii)    imposes any other condition affecting this Agreement (or any of such
extensions of credit or liabilities);
provided that any payments made by Singapore Borrower pursuant to this Section
3.8(a) shall only be for any Additional Costs incurred by Bank related to the
Singapore Utilization.
Bank will notify Borrowers of any event occurring after the Effective Date which
will entitle Bank to compensation pursuant to this Section 3.8(a) as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. Bank will furnish Borrowers with a statement setting forth the
basis and amount of each request by Bank for compensation under this Section
3.8(a). Determinations and allocations by Bank for purposes of this Section
3.8(a) of the effect of any Regulatory Change on its costs of maintaining its
obligations to make LIBOR Advances, of making or maintaining LIBOR Advances, or
on amounts receivable by it in respect of LIBOR Advances, and of the additional
amounts required to compensate Bank in respect of any Additional Costs, shall be
conclusive absent manifest error.
(b)If Bank shall determine that the adoption or implementation of any applicable
law, rule, regulation, or treaty regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank (or its
applicable lending office) with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, has or would have the effect of reducing the rate of
return on capital of Bank or any person or entity controlling Bank (a “Bank
Parent”) as a consequence of its obligations hereunder to a level below that
which Bank (or the applicable Bank Parent) could have achieved but for such
adoption, change, or compliance (taking into consideration policies with respect
to capital adequacy) by an


--------------------------------------------------------------------------------


amount deemed by Bank to be material, then from time to time, within five (5)
days after demand by Bank, Borrowers shall pay to Bank such additional amount or
amounts as will compensate Bank for such reduction. A statement of Bank claiming
compensation under this Section 3.8(b) and setting forth the additional amount
or amounts to be paid to it hereunder shall be conclusive absent manifest error.
Notwithstanding anything to the contrary in this Section 3.8, Borrowers shall
not be required to compensate Bank pursuant to this Section 3.8(b) for any
amounts incurred more than nine (9) months prior to the date that Bank notifies
Borrowers of Bank’s intention to claim compensation therefor; provided that if
the circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect. The obligations of Borrowers arising pursuant to this Section 3.8(b)
shall survive the Revolving Line Maturity Date, the termination of this
Agreement and the repayment of all Obligations; provided, however, that any
payments made by Singapore Borrower pursuant to this Section 3.8(b) shall only
be for any amount demanded by Bank related to the Singapore Utilization.
(c)If, at any time, Bank, in its sole and absolute discretion, determines that
(i) the amount of LIBOR Advances for periods equal to the corresponding Interest
Periods are not available to Bank in the offshore currency interbank markets, or
(ii) LIBOR does not accurately reflect the cost to Bank of lending the LIBOR
Advances, then Bank shall promptly give notice thereof to Borrowers. Upon the
giving of such notice, Bank’s obligation to make the LIBOR Advances shall
terminate; provided, however, LIBOR Advances shall not terminate if Bank and
Borrowers agree in writing to a different interest rate applicable to LIBOR
Advances.
(d)If it shall become unlawful for Bank to continue to fund or maintain any
LIBOR Advances, or to perform its obligations hereunder, upon demand by Bank,
Borrowers shall prepay the LIBOR Advances in full with accrued interest thereon
and all other amounts payable by Borrowers hereunder (including, without
limitation, any amount payable in connection with such prepayment pursuant to
Section 3.7(c)(ii)); provided that any payments made by Singapore Borrower
pursuant to this Section 3.8(d) shall only be for any demand by Bank related to
the Singapore Utilization. Notwithstanding the foregoing, to the extent a
determination by Bank as described above relates to a LIBOR Advance then being
requested by Borrowers pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, Borrowers shall have the option, subject to the
provisions of Section 3.7(c)(ii), to (i) rescind such Notice of Borrowing or
Notice of Conversion/Continuation by giving notice (by facsimile or by telephone
confirmed in writing) to Bank of such rescission on the date on which Bank gives
notice of its determination as described above, or (ii) modify such Notice of
Borrowing or Notice of Conversion/Continuation to obtain a Prime Rate Advance or
to have outstanding Advances converted into or continued as Prime Rate Advances
by giving notice (by facsimile or by telephone confirmed in writing) to Bank of
such modification on the date on which Bank gives notice of its determination as
described above.
4CREATION OF SECURITY INTEREST
4.1Grant of Security Interest.
(a)US Borrowers. Each US Borrower hereby grants Bank, to secure the prompt
payment and performance in full of all of the Obligations of Borrowers, a
continuing security interest in, and pledges to Bank, the US Collateral,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof. Notwithstanding the foregoing, at all times, the
Collateral shall include all proceeds of all Intellectual Property of each US
Borrower (whether acquired upon the sale, lease, license, exchange or other
disposition of such Intellectual Property) and all other rights arising out of
such Intellectual Property.


--------------------------------------------------------------------------------


(b)Singapore Borrower. Singapore Borrower hereby grants Bank, to secure the
prompt payment and performance in full of all of the Singapore Obligations, a
continuing security interest in, and pledges to Bank, the Singapore Collateral,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof. Notwithstanding the foregoing, at all times the
Singapore Collateral shall include all proceeds of all Intellectual Property of
Singapore Borrower (whether acquired upon the sale, lease, license, exchange or
other disposition of such Intellectual Property) and all other rights arising
out of such Intellectual Property.
(c)Bank Services Agreements. Each Borrower acknowledges that it previously has
entered, and/or may in the future enter, into Bank Services Agreements with
Bank. Regardless of the terms of any Bank Services Agreement, each Borrower
agrees that any amounts Borrowers owe Bank thereunder shall be deemed to be
Obligations hereunder and that it is the intent of each Borrower and Bank to
have (i) all such Obligations secured by the first priority perfected security
interest in the US Collateral and (ii) all such Singapore Obligations also
secured by the Singapore Collateral granted herein (in each case, subject only
to Permitted Liens that are permitted pursuant to the Agreement to have superior
priority to Bank’s Lien in this Agreement). If this Agreement is terminated,
Bank’s Lien in the Collateral shall continue until the Obligations (other than
inchoate indemnity obligations) are paid in cash in full, and at such time, Bank
shall, at Borrowers’ sole cost and expense, terminate its security interest in
the Collateral and all rights therein shall revert to Borrowers; provided that
upon payment in full in cash of the Singapore Obligations and at such time as
Bank’s obligation to make Credit Extensions to Singapore Borrower has
terminated, Bank shall, at Borrowers’ sole cost and expense, release its Liens
in the Singapore Collateral and all rights therein shall revert to Singapore
Borrower. In the event (x) all Obligations (other than inchoate indemnity
obligations), except for Bank Services, are satisfied in full, and (y) this
Agreement is terminated, Bank shall terminate the security interest granted
herein upon Borrowers providing cash collateral acceptable to Bank in its good
faith business judgment for Bank Services, if any.
(d)Each Borrower ratifies and reaffirms its obligations under the Loan Documents
executed and delivered in connection with the Original Agreement, and agrees
that none of the amendments or modifications to the Original Agreement as set
forth in this Agreement impair such Borrower’s obligations or Bank’s rights
under any of the Loan Documents to which it is a party.
4.2Priority of Security Interest. Each Borrower represents, warrants, and
covenants that, except in the case of deposit accounts not requiring a Control
Agreement pursuant to Section 6.8, the security interest granted herein is and
shall at all times continue to be a first priority perfected security interest
in the Collateral (subject only to Permitted Liens that are permitted pursuant
to the terms of this Agreement to have superior priority to Bank’s Lien under
this Agreement and subject to completion of the following, at Bank’s sole
discretion: (a) in the case of all Collateral in which a security interest may
be perfected by filing a financing statement under the Code, upon completion of
such filings, (b) with respect to any Collateral Account, Bank having control
(as defined in the Code) of such Collateral Account, (c) in the case of
Collateral covered by a certificate of title, the security interest of Bank is
indicated on such certificate of title if required by applicable law, (d) in the
case of the Singapore Collateral, the security interest of Bank is perfected
pursuant to applicable law, and (e) in the case of all other Collateral, as
required by the Code or applicable law). If any Borrower shall acquire a
commercial tort claim, such Borrower shall promptly notify Bank in a writing
signed by such Borrower of the general details thereof and grant to Bank in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Bank.
4.3Authorization to File Financing Statements. Each Borrower hereby authorizes
Bank to file financing statements and register the particulars of the security
interest created in respect of the Singapore Collateral with any regulatory
authority, without notice to any Borrower, with all appropriate jurisdictions


--------------------------------------------------------------------------------


to perfect or protect Bank’s interest or rights hereunder, including a notice
that any disposition of the Collateral not otherwise permitted under Section
7.1, by any Borrower or any other Person, shall be deemed to violate the rights
of Bank under the Code. Such financing statements may indicate the Collateral as
“all assets of the Debtor” or words of similar effect, or as being of an equal
or lesser scope, or with greater detail, all in Bank’s discretion.
5REPRESENTATIONS AND WARRANTIES
Each Borrower represents and warrants as follows:
5.1Due Organization, Authorization; Power and Authority. Each Borrower is duly
existing and in good standing in its jurisdiction of formation and is qualified
and licensed to do business and is in good standing in any jurisdiction in which
the conduct of its business or its ownership of property requires that it be
qualified except where the failure to do so could not reasonably be expected to
cause a Material Adverse Change in such Borrower’s business. In connection with
this Agreement, Borrowers have delivered to Bank completed certificates signed
by each Borrower entitled “Perfection Certificate.” Each Borrower represents and
warrants to Bank that (a) such Borrower’s exact legal name is that indicated on
the Perfection Certificate and on the signature page hereof; (b) such Borrower
is an organization of the type and is organized in the jurisdiction set forth in
the Perfection Certificate; (c) the Perfection Certificate accurately sets forth
such Borrower’s organizational identification number or accurately states that
such Borrower has none; (d) the Perfection Certificate accurately sets forth
such Borrower’s place of business, or, if more than one, its chief executive
office as well as such Borrower’s mailing address (if different than its chief
executive office); (e) such Borrower (and each of its predecessors) has not, in
the past five (5) years, changed its jurisdiction of formation, organizational
structure or type, or any organizational number assigned by its jurisdiction;
and (f) all other information set forth on the Perfection Certificate pertaining
to such Borrower and each of its Subsidiaries is accurate and complete (it being
understood and agreed that such Borrower may from time to time update certain
information in the Perfection Certificate after the Effective Date to the extent
permitted by one or more specific provisions in this Agreement). If any Borrower
is not now a Registered Organization but later becomes one, such Borrower shall
promptly notify Bank of such occurrence and provide Bank with such Borrower’s
organizational identification number.
The execution, delivery and performance by each Borrower of the Loan Documents
to which it is a party have been duly authorized, and do not, in any material
respect, (i) conflict with any of such Borrower’s organizational documents, (ii)
contravene, conflict with, constitute a default under or violate any material
Requirement of Law, (iii) contravene, conflict or violate any applicable order,
writ, judgment, injunction, decree, determination or award of any Governmental
Authority by which such Borrower or any of its Subsidiaries or any of their
property or assets may be bound or affected, (iv) require any action by, filing,
registration, or qualification with, or Governmental Approval from, any
Governmental Authority (except such Governmental Approvals which have already
been obtained and are in full force and effect) or (v) conflict with,
contravene, constitute an event of default or breach under, or would result in
or permit the termination or acceleration of, any material agreement by which
such Borrower is bound. Each Borrower is not in default under any agreement to
which it is a party or by which it is bound in which the default could
reasonably be expected to cause a Material Adverse Change in such Borrower’s
business.
5.2Collateral. Each Borrower has good title to, has rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. No
Borrower has any Collateral Accounts at or with any bank or financial
institution other than Bank or Bank’s Affiliates except for the Collateral
Accounts described in the Perfection Certificates delivered to Bank in
connection herewith and which the applicable Borrower has taken such actions as
are


--------------------------------------------------------------------------------


necessary to give Bank a perfected security interest therein, pursuant to the
terms of Section 6.8(b). The Accounts are bona fide, existing obligations of the
Account Debtors.
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2.
Except for obsolete goods or excess material related to Inventory that will not
be marketed for sale, all Inventory is in all material respects of good and
marketable quality, free from material defects.
Each Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to such Borrower. Each Patent which it owns or purports to own and
which is material to such Borrower’s business is valid and enforceable, and no
part of the Intellectual Property which such Borrower owns or purports to own
and which is material to such Borrower’s business has been judged invalid or
unenforceable, in whole or in part. To the best of each Borrower’s knowledge, no
claim has been made that any part of the Intellectual Property violates the
rights of any third party except to the extent such claim would not reasonably
be expected to cause a Material Adverse Change in any Borrower’s business.
5.3Accounts Receivable; Inventory.
(a)For each Account with respect to which Advances are requested, on the date
each Advance is requested and made, such Account shall be an Eligible Account.
(b)All statements made and all unpaid balances appearing in all invoices,
instruments and other documents evidencing the Eligible Accounts are and shall
be true and correct and all such invoices, instruments and other documents, and
all of Borrowers’ Books are genuine and in all respects what they purport to be.
All sales and other transactions underlying or giving rise to each Eligible
Account shall comply in all material respects with all applicable laws and
governmental rules and regulations. No Borrower has any knowledge of any actual
or imminent Insolvency Proceeding of any Account Debtor whose accounts are
Eligible Accounts in any Transaction Report. To the best of each Borrower’s
knowledge, all signatures and endorsements on all documents, instruments, and
agreements relating to all Eligible Accounts are genuine, and all such
documents, instruments and agreements are legally enforceable in accordance with
their terms.
(c)For any item of Inventory, such Inventory is maintained in the manner as
described by each Borrower in the Perfection Certificates (or at any location
permitted under Section 7.2).
5.4Litigation. Other than as set forth in the Perfection Certificates, there are
no actions or proceedings pending or, to the knowledge of any Responsible
Officer, threatened in writing by or against any Borrower or any of its
Subsidiaries, that, if determined adversely, could reasonably be expected to
cause a Material Adverse Change.
5.5Financial Statements; Financial Condition. All consolidated financial
statements for Borrowers and any of their Subsidiaries delivered to Bank fairly
present in all material respects Borrowers’ consolidated financial condition and
Borrowers’ consolidated results of operations. There has not been any material
deterioration in Borrowers’ consolidated financial condition since the date of
the most recent financial statements submitted to Bank.
5.6Solvency. The fair salable value of Borrowers’ consolidated assets (including
goodwill minus disposition costs) exceeds the fair value of Borrowers’
liabilities; no Borrower is left with unreasonably small


--------------------------------------------------------------------------------


capital after the transactions in this Agreement; and each Borrower is able to
pay its debts (including trade debts) as they mature.
5.7Regulatory Compliance. No Borrower is an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940, as amended. No Borrower is engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors). Each Borrower (a) has complied with all
Requirements of Law, and (b) has not violated any Requirements of Law the
violation of which could reasonably be expected to cause a Material Adverse
Change. None of any Borrower’s or any of its Subsidiaries’ properties or assets
has been used by such Borrower or any Subsidiary or, to the best of such
Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance, other than in accordance with
any Requirements of Law. Each Borrower and each of its Subsidiaries have
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all Government Authorities that are
necessary to continue their respective businesses as currently conducted.
5.8Subsidiaries; Investments. No Borrower owns any stock, partnership, or other
ownership interest or other equity securities except for Permitted Investments.
5.9Tax Returns and Payments; Pension Contributions. Each Borrower has timely
filed all income tax and other material required tax returns and reports, and
each Borrower has timely paid all income tax and other material foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
such Borrower except (a) to the extent such taxes are being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted,
so long as such reserve or other appropriate provision, if any, as shall be
required in conformity with GAAP shall have been made therefor.
To the extent any Borrower defers payment of any contested taxes, such Borrower
shall (i) notify Bank in writing of the commencement of, and any material
development in, the proceedings, and (ii) post bonds or take any other steps
required to prevent the governmental authority levying such contested taxes from
obtaining a Lien upon any of the Collateral that is other than a “Permitted
Lien.” Except as disclosed in the Perfection Certificates, no Borrower is aware
of any claims or adjustments proposed for any of such Borrower’s prior tax years
which could result in additional taxes becoming due and payable by such
Borrower. Each Borrower has paid all amounts necessary to fund all present
pension, profit sharing and deferred compensation plans in accordance with their
terms, and no Borrower has withdrawn from participation in, and has not
permitted partial or complete termination of, or permitted the occurrence of any
other event with respect to, any such plan which could reasonably be expected to
result in any liability of such Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.
5.10Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely as working capital and to fund its general business requirements and not
for personal, family, household or agricultural purposes.
5.11Patriot Act. To the extent applicable, each Borrower is in compliance, in
all material respects, with the (a) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of the loans made hereunder will be used by any Loan Party or any of
their Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order


--------------------------------------------------------------------------------


to obtain, retain or direct business or obtain any improper advantage, in
violation of the United States Foreign Corrupt Practices Act of 1977, as
amended.
5.12Full Disclosure. No written representation, warranty or other statement of
Borrowers in any certificate or written statement given to Bank, as of the date
such representation, warranty, or other statement was made, taken together with
all such written certificates and written statements given to Bank, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in the certificates or statements not
misleading (it being recognized by Bank that the projections and forecasts
provided by Borrowers in good faith and based upon reasonable assumptions are
not viewed as facts and that actual results during the period or periods covered
by such projections and forecasts may differ from the projected or forecasted
results).
5.13    Definition of “Knowledge.” For purposes of the Loan Documents, whenever
a representation or warranty is made to any Borrower’s knowledge or awareness,
to the “best of” any Borrower’s knowledge, or with a similar qualification,
knowledge or awareness means the actual knowledge, after reasonable
investigation, of any Responsible Officer.
6AFFIRMATIVE COVENANTS
Each Borrower shall, and shall cause its Subsidiaries to, do all of the
following:
6.1Government Compliance.
(a)Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
cause a Material Adverse Change. Each Borrower shall comply, and have each
Subsidiary comply, in all material respects, with all laws, ordinances and
regulations to which it is subject.
(b)Obtain all of the Governmental Approvals necessary for the performance by
such Borrower of its obligations under the Loan Documents to which it is a party
and the grant of a security interest to Bank in all of its property, except to
the extent that failure to obtain such Governmental Approvals could not, in the
aggregate, reasonably be expected to cause a Material Adverse Change. Upon
request by Bank, each Borrower shall promptly provide copies of any such
obtained Governmental Approvals to Bank.
6.2Financial Statements, Reports, Certificates. Provide Bank with the following:
(a)a Transaction Report (and any schedules related thereto) (i) with each
request for an Advance, (ii) no later than Friday of each week when a Streamline
Period is not in effect, and (iii) within twenty (20) days after the end of each
month when a Streamline Period is in effect; provided, however, that during the
six-month (6-month) period following the Effective Date such Transaction Reports
(and any schedules related thereto) may be delivered up to thirty (30) days
after the end of each month when a Streamline Period is in effect;
(b)as soon as available, and within five (5) days of filing with the SEC, but no
later than forty-five (45) days after the last day of each of the first three
quarters of Parent’s fiscal year, company prepared consolidated financial
statements for such quarter prepared under GAAP (or IFRS, if applicable),
consistently applied, certified by a Responsible Officer and in a form
acceptable to Bank;
(c)as soon as available, and within five (5) days of filing with the SEC, but no
later than ninety (90) days after the last day of Parent’s fiscal year, audited
consolidated financial statements prepared under GAAP (or IFRS, if applicable),
consistently applied, together with an unqualified opinion on the


--------------------------------------------------------------------------------


financial statements from an independent certified public accounting firm
acceptable to Bank in its reasonable discretion;
(d)(i) monthly, or weekly, as applicable, Domestic accounts receivable agings,
aged by invoice date, (ii) monthly, or weekly, as applicable, accounts payable
agings, aged by invoice date, and outstanding or held check registers, if any,
and (iii) monthly, or weekly, as applicable, reconciliations of accounts
receivable agings (aged by invoice date), transaction reports, Deferred Revenue
report, unbilled accounts report (collectively, the “Borrowing Base Reports”),
(A) no later than Friday of each week when a Streamline Period is not in effect,
and (B) within thirty (30) days after the end of each month when a Streamline
Period is in effect;
(e)within thirty (30) days after the last day of each month, and together with
the Borrowing Base Reports, a duly completed Borrowing Base Certificate signed
by a Responsible Officer;
(f)within thirty (30) days after the last day of each month, a cash holdings
report;
(g)as soon as available, but no later than thirty (30) days after the last day
of each month, together with a company prepared consolidated balance sheet
covering Borrowers’ and each of their Subsidiary’s operations for such month in
a form acceptable to Bank (the “Monthly Financial Statements”), a duly completed
Compliance Certificate signed by a Responsible Officer, (i) certifying as of the
end of such month (A) calculations showing compliance with the financial
covenant set forth in Section 6.9(a) and (B) that Borrowers were in full
compliance with all of the terms and conditions of this Agreement; provided
that, with respect to the financial covenants set forth in this Agreement,
Borrowers shall only be required to certify compliance with the financial
covenant set forth in Section 6.9(a), and (ii) setting forth and such other
information as Bank may reasonably request;
(h)within thirty (30) days after the last day of each fiscal quarter, a duly
completed Compliance Certificate signed by a Responsible Officer, certifying
that as of the end of such fiscal quarter, Borrowers were in full compliance
with all of the terms and conditions of this Agreement, and setting forth
calculations showing compliance with the financial covenants set forth in this
Agreement and such other information as Bank may reasonably request, including,
without limitation, a statement that at the end of such fiscal quarter there
were no held checks;
(i)(A) within forty-five (45) days prior to the end of each fiscal year of
Parent, annual operating budgets for the upcoming fiscal year of Parent
(including income statements, balance sheets, cash flow statements and other
annual financial projections, by fiscal quarter), together with any related
business forecasts used in the preparation of such annual operating budgets; and
(B) on or before September 15 of each fiscal year of Parent, annual operating
budgets for such fiscal year of Parent (including income statements, balance
sheets, cash flow statements and other annual financial projections, by fiscal
quarter), together with any related business forecasts used in the preparation
of such annual operating budgets, as approved in writing by Parent’s board of
directors;”
(j)prompt report of any legal actions pending or threatened in writing against
Borrower or any of its Subsidiaries that could result in damages or costs to
Borrower or any of its Subsidiaries of, individually or in the aggregate, One
Million Dollars ($1,000,000) or more; and
(k)other financial information reasonably requested by Bank.
Documents required to be delivered pursuant to the terms hereof (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which Borrower posts such documents, or provides a link
thereto, on Borrowers’ website on the Internet at Borrowers’ website address.


--------------------------------------------------------------------------------


6.3Accounts Receivable.
(a)Schedules and Documents Relating to Accounts. Borrowers shall deliver to Bank
Transaction Reports and schedules of collections, as provided in Section 6.2, on
Bank’s standard forms; provided, however, that Borrowers’ failure to execute and
deliver the same shall not affect or limit Bank’s Lien and other rights in all
of Borrowers’ Accounts, nor shall Bank’s failure to advance or lend against a
specific Account affect or limit Bank’s Lien and other rights therein. If
requested by Bank, Borrowers shall furnish Bank with copies (or, at Bank’s
request, originals) of all contracts, orders, invoices, and other similar
documents, and all shipping instructions, delivery receipts, bills of lading,
and other evidence of delivery, for any goods the sale or disposition of which
gave rise to such Accounts. In addition, Borrowers shall deliver to Bank, on its
request, the originals of all instruments, chattel paper, security agreements,
guarantees and other documents and property evidencing or securing any Accounts,
in the same form as received, with all necessary indorsements, and copies of all
credit memos.
(b)Disputes. Borrowers shall promptly notify Bank of all material disputes or
claims relating to Accounts. Borrowers may forgive (completely or partially),
compromise, or settle any Account for less than payment in full, or agree to do
any of the foregoing so long as (i) Borrowers do so in good faith, in a
commercially reasonable manner, in the ordinary course of business, in
arm’s-length transactions, and reports the same to Bank in the regular reports
provided to Bank; (ii) no Event of Default has occurred and is continuing; and
(iii) after taking into account all such discounts, settlements and forgiveness,
the total outstanding Advances will not exceed the lesser of the Revolving Line
or the Borrowing Base.
(c)Collection of Accounts. Each Borrower shall have the right to collect all
Accounts, unless and until an Event of Default has occurred and is continuing.
Each Borrower shall direct its respective Account Debtors to deliver or transmit
all proceeds of Accounts into a lockbox account, or via electronic deposit
capture into a “blocked account” as specified by Bank (either such account, the
“Cash Collateral Account”), pursuant to a blocked account agreement in form and
substance satisfactory to Bank. Each Borrower shall establish such Cash
Collateral Account and enter into such blocked account agreement within 90 days
after the Effective Date. Whether or not an Event of Default has occurred and is
continuing, each Borrower shall immediately deliver all payments on and proceeds
of Accounts to the applicable Cash Collateral Account (i) to be applied to
immediately reduce the Obligations when a Streamline Period is not effect, or
(ii) to be transferred on a daily basis to such Borrower’s operating account
with Bank when a Streamline Period is in effect.
(d)Returns. Provided no Event of Default has occurred and is continuing, if any
Account Debtor returns any Inventory to Borrowers, Borrowers shall promptly
(i) determine the reason for such return, (ii) issue a credit memorandum to the
Account Debtor in the appropriate amount, and (iii) provide a copy of such
credit memorandum to Bank, upon request from Bank. In the event any attempted
return occurs after the occurrence and during the continuance of any Event of
Default, Borrowers shall hold the returned Inventory in trust for Bank,
and immediately notify Bank of the return of the Inventory.
(e)Verification. Bank may, from time to time, verify directly with the
respective Account Debtors the validity, amount and other matters relating to
the Accounts, either in the name of Borrowers or Bank or such other name as Bank
may choose, and notify any Account Debtor of Bank’s security interest in such
Account. Bank shall use commercially reasonable efforts to notify Borrowers of
any exercise of its rights set forth in this Section 6.3(e). For the avoidance
of doubt, any failure by Bank to so notify Borrowers of any exercise of its
rights set forth in this Section 6.3(e) shall not constitute a breach of the
provisions of this Section 6.3(e).
(f)No Liability. Bank shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an


--------------------------------------------------------------------------------


Account, or for any error, act, omission, or delay of any kind occurring in the
settlement, failure to settle, collection or failure to collect any Account, or
for settling any Account in good faith for less than the full amount thereof,
nor shall Bank be deemed to be responsible for any of Borrowers’ obligations
under any contract or agreement giving rise to an Account. Nothing herein shall,
however, relieve Bank from liability for its own gross negligence or willful
misconduct.
6.4Remittance of Proceeds. Except as otherwise provided in Section 6.3(c),
deliver, in kind, all proceeds arising from the disposition of any Collateral to
Bank in the original form in which received by Borrowers not later than the
following Business Day after receipt by Borrowers, to be applied to the
Obligations (a) prior to an Event of Default, pursuant to the terms of Section
2.8(b) hereof, and (b) after the occurrence and during the continuance of an
Event of Default, pursuant to the terms of Section 9.4 hereof; provided that, if
no Event of Default has occurred and is continuing, Borrowers shall not be
obligated to remit to Bank the proceeds of the sale of worn out or obsolete
Equipment and non-core Intellectual Property disposed of by Borrowers in good
faith in an arm’s length transaction for an aggregate purchase price of One
Hundred and Fifty Thousand Dollars ($150,000) or less (for all such transactions
in any fiscal year). Each Borrower agrees that it will not commingle proceeds of
Collateral with any of Borrower’s other funds or property that are not
Collateral, but will hold such proceeds separate and apart from such other funds
and property and in an express trust for Bank. Nothing in this Section limits
the restrictions on disposition of Collateral set forth elsewhere in this
Agreement.
6.5Taxes; Pensions. Timely file, and require each of its Subsidiaries to timely
file, all income tax and other material required tax returns and reports and
timely pay, and require each of its Subsidiaries to timely pay, all income tax
and other material foreign, federal, state and local taxes, assessments,
deposits and contributions owed by each Borrower and each of its Subsidiaries,
except for deferred payment of any taxes contested pursuant to the terms of
Section 5.9 hereof, and shall deliver to Bank, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.
6.6Access to Collateral; Books and Records. At reasonable times, on one (1)
Business Day’s notice (provided no notice is required if an Event of Default has
occurred and is continuing), Bank, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy Borrowers’ Books. The
foregoing inspections and audits shall be conducted at Borrower’s expense and no
more often than once every twelve (12) months unless an Event of Default has
occurred and is continuing in which case such inspections and audits shall occur
as often as Bank shall determine is necessary. The charge therefor shall be
Eight Hundred and Fifty Dollars ($850) per person per day (or such higher amount
as shall represent Bank’s then-current standard charge for the same), plus
reasonable out-of-pocket expenses. In the event any Borrower and Bank schedule
an audit more than ten (10) days in advance, and such Borrower cancels or seeks
to reschedules the audit with less than ten (10) days written notice to Bank,
then (without limiting any of Bank’s rights or remedies) such Borrower shall pay
Bank a fee of One Thousand Dollars ($1,000) plus any out-of-pocket expenses
incurred by Bank to compensate Bank for the anticipated costs and expenses of
the cancellation or rescheduling.


--------------------------------------------------------------------------------


6.7Insurance.
i.Keep its business and the Collateral insured for risks and in amounts standard
for companies in Borrower’s industry and location and as Bank may reasonably
request. Insurance policies shall be in a form, with financially sound and
reputable insurance companies that are not Affiliates of any Borrower, and in
amounts that are satisfactory to Bank. All property policies shall have a
lender’s loss payable endorsement showing Bank as a lender loss payee. All
liability policies shall show, or have endorsements showing, Bank as an
additional insured. Bank shall be named as lender loss payee and/or additional
insured with respect to any such insurance providing coverage in respect of any
Collateral.
ii.Ensure that proceeds payable under any property policy are, at Bank’s option,
payable to Bank on account of the Obligations. Notwithstanding the foregoing,
(a) so long as no Event of Default has occurred and is continuing, Borrower
shall have the option of applying the proceeds of any casualty policy up to Two
Hundred and Fifty Thousand Dollars ($250,000) with respect to any loss, but not
exceeding Five Hundred Thousand Dollars ($500,000) in the aggregate for all
losses under all casualty policies in any one year, toward the replacement or
repair of destroyed or damaged property; provided that any such replaced or
repaired property (i) shall be of equal or like value as the replaced or
repaired Collateral and (ii) shall be deemed Collateral in which Bank has been
granted a first priority security interest (subject to Permitted Liens that are
permitted pursuant to this Agreement to have priority to Bank’s Lien in this
Agreement), and (b) after the occurrence and during the continuance of an Event
of Default, all proceeds payable under such casualty policy shall, at the option
of Bank, be payable to Bank on account of the Obligations.
iii.At Bank’s request, Borrowers shall deliver certified copies of insurance
policies and evidence of all premium payments. Each provider of any such
insurance required under this Section 6.7 shall agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to Bank,
that it will give Bank thirty (30) days prior written notice before any such
policy or policies shall be materially altered or canceled. If Borrowers fail to
obtain insurance as required under this Section 6.7 or to pay any amount or
furnish any required proof of payment to third persons and Bank, Bank may make
all or part of such payment or obtain such insurance policies required in this
Section 6.7, and take any action under the policies Bank deems prudent.
6.8Operating Accounts.
i.Maintain all of its primary and its Subsidiaries’ primary Domestic operating
and other deposit accounts with Bank or Bank’s Affiliates.
ii.Provide Bank five (5) days prior written notice before establishing any
Collateral Account at or with any Domestic bank or financial institution other
than Bank or Bank’s Affiliates. For each Domestic Collateral Account that
Borrowers at any time maintain, Borrowers shall cause the applicable bank or
financial institution (other than Bank) at or with which any Domestic Collateral
Account is maintained to execute and deliver a Control Agreement or other
appropriate instrument with respect to such Domestic Collateral Account to
perfect Bank’s Lien in such Domestic Collateral Account in accordance with the
terms hereunder which Control Agreement may not be terminated without the prior
written consent of Bank. The provisions of the previous sentence shall not apply
to deposit accounts exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of Borrowers’ employees
and identified to Bank by Borrowers as such.


--------------------------------------------------------------------------------


6.9Financial Covenants.
Maintain as of the last day of each fiscal quarter, unless otherwise noted, on a
consolidated basis with respect to Parent and its Subsidiaries:
(a)Adjusted Quick Ratio. An Adjusted Quick Ratio of at least 1.05 to 1.00, as of
the last day of each month.
(b)EBITDA. Maintain, measured as of the end of each fiscal quarter during the
following periods, EBITDA of at least the following:
Period
Minimum EBITDA
Fiscal quarter ending March 28, 2014
($17,000,000)
Fiscal quarter ending June 27, 2014*
($27,000,000)
Fiscal quarter ending September 26, 2014*
($12,000,000)
Fiscal quarter ending December 26, 2014*
($8,000,000)
Fiscal quarter ending March 27, 2015*
($3,000,000)
Fiscal quarter ending June 26, 2015*
$1.00
For the fiscal quarter ending September 25, 2015 and each fiscal quarter
thereafter*
*measured on a trailing two fiscal quarter basis
TBD





6.10Protection of Intellectual Property Rights.
(a)Protect, defend and maintain the validity and enforceability of its material
Intellectual Property; (ii) promptly advise Bank in writing of material
infringements or any other event that could reasonably be expected to materially
and adversely affect the value of its Intellectual Property; and (iii) not allow
any Intellectual Property material to any Borrower’s business to be abandoned,
forfeited or dedicated to the public without Bank’s written consent.
(b)Provide written notice to Bank within ten (10) days of entering or becoming
bound by any Restricted License (other than over-the-counter software that is
commercially available to the public).
6.11Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
each Borrower and its officers, employees and agents and Borrowers’ books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.
6.12Formation or Acquisition of Subsidiaries. Notwithstanding and without
limiting the negative covenants contained in Sections 7.3 and 7.7 hereof, at the
time that any Borrower or any Guarantor forms any direct or indirect Material
Subsidiary or acquires any direct or indirect Material Subsidiary after the
Effective Date, such Borrower and such Guarantor shall (a) cause such new
Material Subsidiary to provide


--------------------------------------------------------------------------------


to Bank a joinder to the this Agreement, or a Guaranty, as applicable, to cause
such Material Subsidiary to become a co-borrower hereunder, or Guarantor, as
applicable, together with such appropriate financing statements and/or Control
Agreements, all in form and substance satisfactory to Bank (including being
sufficient to grant Bank a first priority Lien (subject to Permitted Liens that
are permitted pursuant to this Agreement to have priority to Bank’s Lien in this
Agreement) in and to the assets of such newly formed or acquired Material
Subsidiary), (b) provide to Bank appropriate certificates and powers and
financing statements, pledging all of the direct or beneficial ownership
interest in such new Material Subsidiary, in form and substance satisfactory to
Bank, and (c) provide to Bank all other documentation, in form and substance
satisfactory to Bank, which in its opinion is appropriate with respect to the
execution and delivery of the applicable documentation referred to above. Any
document, agreement, or instrument executed or issued pursuant to this Section
6.12 shall be a Loan Document.
6.13Further Assurances. Execute any further instruments and take further action
as Bank reasonably requests to perfect or continue Bank’s Lien in the Collateral
or to effect the purposes of this Agreement. Deliver to Bank, within five (5)
days after the same are sent or received, copies of all correspondence, reports,
documents and other filings with any Governmental Authority regarding compliance
with or maintenance of Governmental Approvals or Requirements of Law or that
could reasonably be expected to have a material adverse effect on any of the
Governmental Approvals or otherwise on the operations of each Borrower or any of
its Subsidiaries. Promptly deliver to Bank, any revised Aviat Investment Policy.
7NEGATIVE COVENANTS
No Borrower shall, nor shall any Borrower permit any of its Subsidiaries to, do
any of the following without Bank’s prior written consent:
7.1Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) in the
ordinary course of business for reasonably equivalent consideration; (b) to any
Borrower or any of its Subsidiaries from any other Borrower or any of its
Subsidiaries, (c) of property to the extent such property is exchanged for
credit against, or proceeds are promptly applied to, the purchase price of other
property used or useful in the business of Borrowers or their Subsidiaries (d)
sales or discounting of delinquent accounts in the ordinary course of business,
(e) of worn-out or obsolete Equipment that is, in the reasonable judgment of
such Borrower, no longer economically practicable to maintain or useful in the
ordinary course of business of Borrower; (f) consisting of discounting of
customer letters of credit on a non-recourse basis, (g) Transfers in connection
with an acquisition permitted hereunder of a portion of a Person’s assets or
rights acquired for reasonably equivalent consideration that otherwise complies
with Section 7.3, (h) consisting of Permitted Liens and Permitted Investments; ;
(i) of any non-core Intellectual Property for fair market value that (i) is not
material to the business of the Borrowers and their Subsidiaries as currently
operated and (ii) will not result in a material adverse effect; provided that
Borrower shall provide Bank at least thirty (30) days prior written notice (or
such other notice acceptable to Bank, in its sole discretion) of any such
transfer; (j) of non-exclusive licenses for the use of the property of any
Borrower or its Subsidiaries in the ordinary course of business and licenses
that could not result in a legal transfer of title of the licensed property but
that may be exclusive in respects other than territory and that may be exclusive
as to territory only as to discreet geographical areas outside of the United
States and (k) by any Borrower and its Subsidiaries not otherwise permitted
under this Section 7.1; provided that (i) at the time of such Transfer, no Event
of Default has occurred or is continuing or would result from such Transfer and
(ii) the aggregate book value of all property Transferred in reliance on this
clause (k) during the period beginning on the Effective Date and ending on the
Revolving Line Maturity Date shall not exceed One Million Dollars ($1,000,000).


--------------------------------------------------------------------------------


7.2Changes in Business, Management, Control, or Business Locations. (a) Engage
in or permit any of its Subsidiaries to engage in any material lines of business
other than the businesses currently engaged in by such Borrower and such
Subsidiary, as applicable, or reasonably related, complementary or incidental
thereto or reasonable extensions thereof; (b) liquidate or dissolve; or
(c) permit or suffer any Change in Control.
Borrower shall not, without at least thirty (30) days prior written notice to
Bank: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than an aggregate
amount of Five Hundred Thousand Dollars ($500,000) in Borrowers’ assets or
property) or deliver any portion of the Collateral valued, individually or in
the aggregate, in excess of Five Hundred Thousand Dollars ($500,000) to a bailee
at a location other than to a bailee and at a location already disclosed in the
Perfection Certificate, (2) change its jurisdiction of organization, (3) change
its organizational structure or type, (4) change its legal name, or (5) change
any organizational number (if any) assigned by its jurisdiction of organization.
If Borrowers intends to deliver any portion of the Collateral valued,
individually or in the aggregate, in excess of Five Hundred Thousand Dollars
($500,000) to a Domestic bailee, and Bank and such bailee are not already
parties to a bailee agreement governing both the Collateral and the Domestic
location to which Borrowers intends to deliver the Collateral, then Borrowers
will first receive the written consent of Bank and shall use commercially
reasonable efforts to cause such bailee to execute and deliver a bailee
agreement in form and substance reasonably satisfactory to Bank.
7.3Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary), except where no Event of Default has occurred
and is continuing or would result from such action during the term of this
Agreement:
(a)any Subsidiary may merge or consolidate with (i) any Borrower; provided that
such Borrower is the surviving entity, and (ii) one or more other Subsidiaries;
(b)any Borrower or any Subsidiary may acquire, all or substantially all of the
capital stock or property of another Subsidiary;
(c)Permitted Acquisitions; or
(d)such merger, consolidation or acquisition is a Transfer otherwise permitted
pursuant to Section 7.1.
7.4Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.
7.5Encumbrance. Create, incur, allow, or suffer any Lien on any of its property,
or assign or convey any right to receive income, including the sale of any
Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein (subject to Liens that are permitted to have superior
priority to Bank’s Lien under this Agreement), or enter into any agreement,
document, instrument or other arrangement (except with or in favor of Bank) with
any Person which directly or indirectly prohibits or has the effect of
prohibiting any Borrower or any Subsidiary from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of the Collateral or
any of such Borrower’s or any Subsidiary’s Intellectual Property, except (i) as
is otherwise permitted in Section 7.1 hereof and the definition of “Permitted
Liens” herein and (ii) agreements including such restrictive covenants, provided
that such covenants do not prohibit or restrict any


--------------------------------------------------------------------------------


Borrower or Subsidiary from granting Bank a first priority security interest in
any of the Collateral or any of such Borrower’s or any Subsidiary’s Intellectual
Property, and provided further that the counter-parties to such covenants are
not permitted to receive a security interest in, or any other right to, any of
the Collateral or any of such Borrower’s or any Subsidiary’s Intellectual
Property.
7.6Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.8(b) hereof.
7.7Distributions; Investments. Except as permitted under Section 7.3, (a) pay
any dividends or make any distribution or payment or redeem, retire or purchase
any capital stock other than Permitted Distributions; or (b) directly or
indirectly acquire or own any Person, or make any Investment in any Person,
other than Permitted Investments, or permit any of its Subsidiaries to do so.
7.8Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of any Borrower, except for
transactions that are in the ordinary course of such Borrower’s business, upon
fair and reasonable terms (when viewed in the context of any series of
transactions of which it may be a part, if applicable) and that are (a) no less
favorable to such Borrower than would be obtained in an arm’s length transaction
with a non-affiliated Person; or (b) among any Borrower and its Subsidiaries and
among Borrowers’ Subsidiaries so long as no Event of Default exists or could
result therefrom.
7.9Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt unless such Subordinated Debt
remains subordinated in right of payment to this Agreement and any Liens
securing such Subordinated Debt remain subordinate in priority to Bank’s Lien
hereunder to the same extent as originally contemplated by Bank.
7.10Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on any Borrower’s business, or permit any of its Subsidiaries to
do so; withdraw or permit any Subsidiary to withdraw from participation in,
permit partial or complete termination of, or permit the occurrence of any other
event with respect to, any present pension, profit sharing and deferred
compensation plan which could reasonably be expected to result in any liability
of any Borrower, including any liability to the Pension Benefit Guaranty
Corporation or its successors or any other governmental agency.
8EVENTS OF DEFAULT
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
8.1Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension when due, or (b) pay any other Obligations
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day cure period shall not apply to payments due on the
Revolving Line Maturity Date). During the cure period, the failure to make or
pay any payment


--------------------------------------------------------------------------------


specified under clause (b) hereunder is not an Event of Default (but no Credit
Extension will be made during the cure period);
8.2Covenant Default.
(a)Any Borrower fails or neglects to perform any obligation in Sections 6.2,
6.5, 6.7, 6.8, 6.9, 6.10(b) or violates any covenant in Section 7; or
(b)Any Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
other Loan Document, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) Business Days
after the occurrence thereof; provided, however, that if the default cannot by
its nature be cured within the ten (10) Business Day period or cannot after
diligent attempts by Borrowers be cured within such ten (10) Business Day
period, and such default is likely to be cured within a reasonable time, then
Borrowers shall have an additional period (which shall not in any case exceed
thirty (30) days) to attempt to cure such default, and within such reasonable
time period the failure to cure the default shall not be deemed an Event of
Default (but no Credit Extensions shall be made during such cure period). Cure
periods provided under this section shall not apply, among other things, to
financial covenants or any other covenants set forth in clause (a) above;
8.3Material Adverse Change. A Material Adverse Change occurs;
8.4Attachment; Levy; Restraint on Business.
(a)(i) The service of process seeking to attach, by trustee or similar process,
any funds of any Borrower or of any entity under the control of any Borrower
(including a Subsidiary) on deposit or otherwise maintained with Bank or any
Bank Affiliate, or (ii) a notice of lien or levy is filed against any of
Borrowers’ assets by any Governmental Authority, and the same under subclauses
(i) and (ii) hereof are not, within thirty (30) days after the occurrence
thereof, discharged or stayed (whether through the posting of a bond or
otherwise); provided, however, no Credit Extensions shall be made during any
thirty (30) day cure period; or
(b)(i) any material portion of any Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents such Borrower from conducting all or any
material part of its business;
8.5Insolvency. (a) Any Borrower is unable to pay its debts (including trade
debts) as they become due or otherwise becomes insolvent; (b) any Borrower or
any of its Subsidiaries begins an Insolvency Proceeding; or (c) an Insolvency
Proceeding is begun against any Borrower or any of its Subsidiaries and is not
dismissed or stayed within thirty (30) days (but no Credit Extensions shall be
made while any of the conditions described in clause (a) exist and/or until any
Insolvency Proceeding is dismissed);
8.6Other Agreements. There is, under any material agreement to which any
Borrower or any Guarantor is a party with a third party or parties, (a) any
default resulting in a right by such third party or parties, whether or not
exercised, to accelerate the maturity of any Indebtedness in an amount
individually or in the aggregate in excess of One Million Dollars ($1,000,000);
or (b) any breach or default by any Borrower or Guarantor, the result of which
could have a material adverse effect on such Borrower’s or any Guarantor’s
business;
8.7Judgments; Penalties. One or more fines, penalties or final judgments, orders
or decrees for the payment of money in an amount, individually or in the
aggregate, of at least Five Million Dollars


--------------------------------------------------------------------------------


($5,000,000) (not covered by independent third-party insurance as to which
liability has been accepted by such insurance carrier) shall be rendered against
any Borrower by any Governmental Authority, and the same are not, within thirty
(30) days after the entry, assessment or issuance thereof, discharged,
satisfied, or paid, or after execution thereof, stayed or bonded pending appeal,
or such judgments are not discharged prior to the expiration of any such stay
(provided that no Credit Extensions will be made prior to the satisfaction,
payment, discharge, stay, or bonding of such fine, penalty, judgment, order or
decree);
8.8Misrepresentations. Any Borrower or any Person acting for such Borrower makes
any representation, warranty, or other statement now or later in this Agreement,
any other Loan Document or in any writing delivered to Bank or to induce Bank to
enter this Agreement or any other Loan Document, and such representation,
warranty, or other statement is incorrect in any material respect when made;
8.9Subordinated Debt. Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect, any Person shall be in breach thereof or
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder, or the Obligations shall for any
reason be subordinated or shall not have the priority contemplated by this
Agreement;
8.10Guaranty. (a) Any guaranty of any Obligations terminates or ceases for any
reason to be in full force and effect; (b) any Guarantor does not perform any
obligation or covenant under any guaranty of the Obligations; (c) any
circumstance described in Sections 8.3, 8.4, 8.5, 8.7, or 8.8 occurs with
respect to any Guarantor, (d) the liquidation, winding up, or termination of
existence of any Guarantor; or (e) (i) a material impairment in the perfection
or priority of Bank’s Lien in the collateral provided by Guarantor or in the
value of such collateral or (ii) a material adverse change in the general
affairs, management, results of operation, condition (financial or otherwise) or
the prospect of repayment of the Obligations occurs with respect to any
Guarantor; or
8.11Governmental Approvals. Any Governmental Approval shall have been (a)
revoked, rescinded, suspended, modified in an adverse manner or not renewed in
the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal described in clauses (a) and (b) above, has, or
could reasonably be expected to have, a Material Adverse Change.
8.12Declared Company. Any Borrower is declared to be a company to which Part IX
of the Singapore Companies Act applies.
9BANK’S RIGHTS AND REMEDIES
9.1Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, without notice or demand, do any or all of the
following:
i.declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);
ii.stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;
iii.(i) demand that US Borrowers (A) deposit cash with Bank in an amount equal
to (x) 105% (or such other amount Bank deems appropriate in its sole discretion
and Bank shall provide Borrowers


--------------------------------------------------------------------------------


notice of such amount) of the face amount for all Letters of Credit denominated
in Dollars and remaining undrawn and (y) 110% (or such other amount Bank deems
appropriate in its sole discretion and Bank shall provide Borrowers notice of
such amount) of the Dollar Equivalent of the face amount of all Letters of
Credit denominated in a Foreign Currency and remaining undrawn, in each case,
plus all interest, fees, and costs due or to become due in connection therewith
(as estimated by Bank in its good faith business judgment), to secure all of the
Obligations relating to such Letters of Credit, as collateral security for the
repayment of any future drawings under such Letters of Credit, and US Borrowers
shall forthwith deposit and pay such amounts, and (B) pay in advance all letter
of credit fees scheduled to be paid or payable over the remaining term of any
Letters of Credit; and (ii) demand that Singapore Borrower (A) deposit cash with
Bank in an amount equal to (x) 105% (or such other amount Bank deems appropriate
in its sole discretion and Bank shall provide Borrowers notice of such amount)
of the face amount for all Letters of Credit issued on behalf of Singapore
Borrower, denominated in Dollars and remaining undrawn and (y) 110% (or such
other amount Bank deems appropriate in its sole discretion and Bank shall
provide Borrowers notice of such amount) of the Dollar Equivalent of the face
amount of all Letters of Credit issued on behalf of Singapore Borrower,
denominated in a Foreign Currency and remaining undrawn, in each case, plus all
interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its good faith business judgment), to secure all of
Singapore Obligations relating to such Letters of Credit, as collateral security
for the repayment of any future drawings under such Letters of Credit, and
Singapore Borrower shall forthwith deposit and pay such amounts, and (B) pay in
advance all letter of credit fees scheduled to be paid or payable over the
remaining term of any of Singapore Borrower’s Letters of Credit;
iv.terminate any FX Contracts;
v.verify the amount of, demand payment of and performance under, and collect any
Accounts and General Intangibles, settle or adjust disputes and claims directly
with Account Debtors for amounts on terms and in any order that Bank considers
advisable, and notify any Person owing the applicable Borrower money of Bank’s
security interest in such funds;
vi.make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrowers
shall assemble the Collateral if Bank requests and make it available as Bank
designates. Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrowers grant Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;
vii.(i) apply to the Singapore Obligations (A) any balances and deposits any
Borrower holds, or (B) any amount held by Bank owing to or for the credit or the
account of any Borrower, and (ii) apply to the Obligations other than the
Singapore Obligations (A) any balances and deposits any US Borrower holds, or
(B) any amount held by Bank owing to or for the credit or the account of any US
Borrower;
viii.ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrowers’ labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrowers’ rights under all licenses
and all franchise agreements inure to Bank’s benefit;


--------------------------------------------------------------------------------


ix.place a “hold” on any account maintained with Bank and/or deliver a notice of
exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;
x.demand and receive possession of Borrowers’ Books; and
xi.exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).
9.2Power of Attorney. Each Borrower hereby irrevocably appoints Bank as its
lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse such Borrower’s name on any
checks or other forms of payment or security; (b) sign such Borrower’s name on
any invoice or bill of lading for any Account or drafts against Account Debtors;
(c) settle and adjust disputes and claims about the Accounts directly with
Account Debtors, for amounts and on terms Bank determines reasonable; (d) make,
settle, and adjust all claims under such Borrower’s insurance policies; (e) pay,
contest or settle any Lien, charge, encumbrance, security interest, and adverse
claim in or to the Collateral, or any judgment based thereon, or otherwise take
any action to terminate or discharge the same; and (f) transfer the Collateral
into the name of Bank or a third party as the Code permits. Each Borrower hereby
appoints Bank as its lawful attorney-in-fact to sign such Borrower’s name on any
documents necessary to perfect or continue the perfection of Bank’s security
interest in the Collateral regardless of whether an Event of Default has
occurred until all Obligations have been satisfied in full and Bank is under no
further obligation to make Credit Extensions hereunder. Bank’s foregoing
appointment as such Borrower’s attorney in fact, and all of Bank’s rights and
powers, coupled with an interest, are irrevocable until all Obligations have
been fully repaid and performed and Bank’s obligation to provide Credit
Extensions terminates.
9.3Protective Payments. If any Borrower fails to obtain the insurance called for
by Section 6.7 or fails to pay any premium thereon or fails to pay any other
amount which such Borrower is obligated to pay under this Agreement or any other
Loan Document or which may be required to preserve the Collateral, Bank may
obtain such insurance or make such payment, and all amounts so paid by Bank are
Bank Expenses and immediately due and payable, bearing interest at the then
highest rate applicable to the Obligations, and secured by the Collateral. Bank
will make reasonable efforts to provide Borrowers with notice of Bank obtaining
such insurance at the time it is obtained or within a reasonable time
thereafter. No payments by Bank are deemed an agreement to make similar payments
in the future or Bank’s waiver of any Event of Default.
9.4Application of Payments and Proceeds. If an Event of Default has occurred and
is continuing, Bank shall have the right to apply in any order any funds in its
possession, whether from any Borrower account balances, payments, proceeds
realized as the result of any collection of Accounts or other disposition of the
Collateral, or otherwise, to the Obligations; provided that Bank shall not apply
any funds of Singapore Borrower to any Obligation of a US Borrower. Bank shall
pay any surplus to the applicable Borrower by credit to the Designated Deposit
Account or to other Persons legally entitled thereto; Borrowers shall remain
liable to Bank for any deficiency. If Bank, in its good faith business judgment,
directly or indirectly, enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, Bank shall have the
option, exercisable at any time, of either reducing the Obligations by the
principal amount of the purchase price or deferring the reduction of the
Obligations until the actual receipt by Bank of cash therefor.
9.5Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be


--------------------------------------------------------------------------------


liable or responsible for: (a) the safekeeping of the Collateral; (b) any loss
or damage to the Collateral; (c) any diminution in the value of the Collateral;
or (d) any act or default of any carrier, warehouseman, bailee, or other Person.
Borrowers bear all risk of loss, damage or destruction of the Collateral.
9.6No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to
require strict performance by Borrowers of any provision of this Agreement or
any other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given. Bank’s rights and remedies under this Agreement and the other
Loan Documents are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election and shall not preclude Bank from exercising any other remedy under this
Agreement or other remedy available at law or in equity, and Bank’s waiver of
any Event of Default is not a continuing waiver. Bank’s delay in exercising any
remedy is not a waiver, election, or acquiescence.
9.7Demand Waiver. Each Borrower waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which each Borrower
is liable.
9.8Agent for the US Borrowers. Each US Borrower hereby irrevocably appoints
Parent as the borrowing agent and attorney-in-fact for all the US Borrowers (the
“Administrative Borrower”) which appointment shall remain in full force and
effect unless and until Bank shall have received prior written notice signed by
each US Borrower that such appointment has been revoked and that another US
Borrower has been appointed Administrative Borrower. Each US Borrower hereby
irrevocably appoints and authorizes the Administrative Borrower (a) to provide
Bank with all notices with respect to Credit Extensions obtained for the benefit
of any Borrower and all other notices and instructions under this Agreement and
(b) to take such action as the Administrative Borrower deems appropriate on its
behalf to obtain Credit Extensions and to exercise such other powers as are
reasonably incidental thereto to carry out the purposes of this Agreement. To
induce Bank to do so, and in consideration thereof, each US Borrower hereby
jointly and severally agrees to indemnify Bank and hold Bank harmless against
any and all liability, expense, loss or claim of damage or injury, made against
Bank by any US Borrower or by any third party whosoever, arising from or
incurred by reason of Bank’s relying on any instructions of the Administrative
Borrower.
9.9Borrower Liability. Each Borrower hereunder shall be jointly and severally
obligated to repay all Singapore Advances made hereunder, regardless of which
Borrower actually receives said Advance, as if each Borrower hereunder directly
received all Singapore Advances. Each US Borrower hereunder shall be jointly and
severally obligated to repay all Advances made hereunder, regardless of which
Borrower actually receives said Advance, as if each US Borrower hereunder
directly received all Advances. Each Borrower waives (a) any suretyship defenses
available to it under the Code or any other applicable law, including, without
limitation, the benefit of California Civil Code Section 2815 permitting
revocation as to future transactions and the benefit of California Civil Code
Sections 1432, 2809, 2810, 2819, 2839, 2845, 2847, 2848, 2849, 2850, and 2899
and 3433, and (b) any right to require Bank to: (i) proceed against any Borrower
or any other person; (ii) proceed against or exhaust any security; or (iii)
pursue any other remedy. Bank may exercise or not exercise any right or remedy
it has against any Borrower or any security it holds (including the right to
foreclose by judicial or non-judicial sale) without affecting any Borrower’s
liability. Notwithstanding any other provision of this Agreement or other
related document, each Borrower irrevocably waives all rights that it may have
at law or in equity (including, without limitation, any law subrogating such
Borrower to the rights of Bank under this Agreement) to seek contribution,
indemnification or any other form of reimbursement from any other Borrower, or
any other Person now or hereafter primarily or secondarily


--------------------------------------------------------------------------------


liable for any of the Obligations, for any payment made by such Borrower with
respect to the Obligations in connection with this Agreement or otherwise and
all rights that it might have to benefit from, or to participate in, any
security for the Obligations as a result of any payment made by such Borrower
with respect to the Obligations in connection with this Agreement or otherwise.
Any agreement providing for indemnification, reimbursement or any other
arrangement prohibited under this Section 9.9 shall be null and void. If any
payment is made to a Borrower in contravention of this Section 9.9, such
Borrower shall hold such payment in trust for Bank and such payment shall be
promptly delivered to Bank for application to the Obligations, whether matured
or unmatured. Notwithstanding anything to the contrary set forth herein or in
any other Loan Document, in no event shall Singapore Borrower be deemed to be a
guarantor of, surety in respect of, or otherwise, directly or indirectly, liable
for the payment of any Obligations of the US Borrowers.
10NOTICES
All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Bank or Borrowers may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.
If to any Borrower:    Aviat Networks, Inc.
5200 Great America Parkway
Santa Clara, CA 95054
Attn: Kevin Holwell
Fax: (408) 567-7128
Email:  Kevin.holwell@aviatnet.com
If to Bank:        Silicon Valley Bank
555 Mission Street, Suite 900
San Francisco, CA 94104
Attn: Alina Zinchik
Fax: (415) 764-3115
Email:  azinchik@svb.com
with a copy to:        Sidley Austin LLP
1001 Page Mill Road, Building 1
Palo Alto, CA 94304
Attn: Pamela J. Martinson
Fax: (650) 565-7044
11CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE
California law governs the Loan Documents without regard to principles of
conflicts of law. Each Borrower and Bank each submit to the exclusive
jurisdiction of the State and Federal courts in Santa Clara County, California;
provided, however, that nothing in this Agreement shall be deemed to operate to
preclude Bank from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or


--------------------------------------------------------------------------------


any other security for the Obligations, or to enforce a judgment or other court
order in favor of Bank. Each Borrower expressly submits and consents in advance
to such jurisdiction in any action or suit commenced in any such court, and each
Borrower hereby waives any objection that it may have based upon lack of
personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Each Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to such Borrower at the address set forth
in, or subsequently provided by Borrowers in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrowers’ actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER AND BANK WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
§ 638 (or pursuant to comparable provisions of federal law if the dispute falls
within the exclusive jurisdiction of the federal courts), sitting without a
jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure Sections 638 through 645.1, inclusive. The private judge shall have
the power, among others, to grant provisional relief, including without
limitation, entering temporary restraining orders, issuing preliminary and
permanent injunctions and appointing receivers. All such proceedings shall be
closed to the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure Section 644(a). Nothing
in this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.
This Section 11 shall survive the termination of this Agreement.
12GENERAL PROVISIONS


--------------------------------------------------------------------------------


12.1Termination Prior to Revolving Line Maturity Date; Survival. All covenants,
representations and warranties made in this Agreement continue in full force
until this Agreement has terminated pursuant to its terms and all Obligations
(other than (i) inchoate indemnification obligations, (ii) other obligations
which, by their terms, are to survive the termination of this Agreement, and
(iii) any Obligations under Bank Services Agreements that are cash
collateralized in accordance with Section 4.1) have been satisfied. So long as
Borrowers has satisfied the Obligations (other than inchoate indemnity
obligations, and any other obligations which, by their terms, are to survive the
termination of this Agreement, and any Obligations under Bank Services
Agreements that are cash collateralized in accordance with Section 4.1 of this
Agreement), this Agreement may be terminated prior to the Revolving Line
Maturity Date by Borrowers, effective three (3) Business Days after written
notice of termination is given to Bank. Those obligations that are expressly
specified in this Agreement as surviving this Agreement’s termination shall
continue to survive notwithstanding this Agreement’s termination.
12.2Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrowers may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion). Bank has the
right, without the consent of or notice to Borrowers, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents; provided, however, that Bank, acting solely for this purpose as a
non-fiduciary agent of Borrowers, shall maintain a copy of each assignment,
transfer or participation document and a register or similar list (the
“Register”) for the recordation of the names and addresses of the assignees,
transferees or participants and the principal amounts (and stated interest) of
the Credit Extension owing to the assignees, transferees or participants
pursuant to the terms hereof from time to time. The entries in the Register
shall be conclusive, in the absence of manifest error and Borrowers and Bank
shall treat each Person whose name is recorded in the Register as the lender of
such Credit Extension or the owner of such participation for all purposes of
this Agreement. The Register shall be available for inspection by Borrower at
any reasonable time and from time to time upon reasonable prior notice.
12.3Indemnification.
(a)General Indemnification. Each Borrower agrees to indemnify, defend and hold
Bank and its directors, officers, employees, agents, attorneys, or any other
Person affiliated with or representing Bank (each, an “Indemnified Person”)
harmless against: (i) all obligations, demands, claims, and liabilities
(collectively, “Claims”) claimed or asserted by any other party in connection
with the transactions contemplated by the Loan Documents; and (ii) all losses or
expenses (including Bank Expenses) in any way suffered, incurred, or paid by
such Indemnified Person as a result of, following from, consequential to, or
arising from transactions between Bank and Borrower (including reasonable
attorneys’ fees and expenses), except for Claims and/or losses directly caused
by such Indemnified Person’s gross negligence or willful misconduct.
(b)Judgment Currency; Currency Indemnification. If, for the purposes of
obtaining judgment in any court, it is necessary to convert a sum due hereunder
or any other Loan Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures Bank could purchase the first currency with such other currency on
the Business Day preceding that on which final judgment is given. The obligation
of Borrowers with respect to any such sum due from it to Bank hereunder or under
any other Loan Document shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by Bank of any sum adjudged to be so due in the Judgment Currency, Bank
may in accordance with normal banking procedures purchase the Agreement Currency
with


--------------------------------------------------------------------------------


the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to Bank from Borrower in the Agreement
Currency, Borrowers agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify Bank against such loss; provided that any obligation
of Singapore Borrower pursuant to this Section 12.3(b) shall only be for any
loss incurred by Bank related to the Singapore Utilization. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to Bank
in such currency, Bank agrees to return the amount of any excess to the
applicable Borrower (or to any other Person who may be entitled thereto under
applicable law).
This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.
12.4Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.
12.5Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.
12.6Correction of Loan Documents. Bank may correct patent errors and fill in any
blanks in the Loan Documents consistent with the agreement of the parties.
12.7Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents.
12.8Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.
12.9Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, that
Bank shall use its best efforts to obtain any prospective transferee’s or
purchaser’s agreement to the terms of this provision); (c) as required by law,
regulation, subpoena, or other order; (d) to Bank’s regulators or as otherwise
required in connection with Bank’s examination or audit; (e) as Bank considers
appropriate in exercising remedies under the Loan Documents; and (f) to
third-party service providers of Bank so long as such service providers have
executed a confidentiality agreement with Bank with terms no less restrictive
than those contained herein. Confidential information does not include
information that is either: (i) in the public domain or in Bank’s possession
when disclosed to Bank, or becomes part of the public domain (other than as a
result of its disclosure by Bank in violation of this Agreement)


--------------------------------------------------------------------------------


after disclosure to Bank; or (ii) disclosed to Bank by a third party, if Bank
does not know that the third party is prohibited from disclosing the
information.
Bank Entities may use confidential information for the development of databases,
reporting purposes, and market analysis so long as such confidential information
is aggregated and anonymized prior to distribution unless otherwise expressly
permitted by Borrowers.  The provisions of the immediately preceding sentence
shall survive the termination of this Agreement.
12.10Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
Borrowers and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.
12.11Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.
12.12Captions. The headings used in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement.
12.13Construction of Agreement. The parties mutually acknowledge that they and
their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.
12.14Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.
12.15Third Parties. Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.
13DEFINITIONS
13.1Definitions. As used in the Loan Documents, the word “shall” is mandatory,
the word “may” is permissive, the word “or” is not exclusive, the words
“includes” and “including” are not limiting, the singular includes the plural,
and numbers denoting amounts that are set off in brackets are negative. As used
in this Agreement, the following capitalized terms have the following meanings:
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrowers.
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.


--------------------------------------------------------------------------------


“Additional Costs” is defined in Section 3.8(a).
“Adjusted Quick Ratio” is a ratio of (i) Quick Assets to (ii) Current
Liabilities (less the current portion of Deferred Revenue) plus, without
duplication, Consolidated Funded Indebtedness.
“Administrative Borrower” is defined in Section 9.8.
“Advance” or “Advances” is an advance (or advances) under the Revolving Line in
the form of one (or more) US Advance(s) or Singapore Advance(s).
“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.
“Agreement” is defined in the preamble hereof.
“Agreement Currency” is defined in Section 12.3(b).
“Authorized Signer” is, in relation to any Borrower, any individual listed in
such Borrower’s Borrowing Resolution who is authorized to execute the Loan
Documents, including any Notice of Borrowing or other Advance request, on behalf
of Borrower.
“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the Dollar Equivalent of the
outstanding principal balance of all Advances, minus (c) the Dollar Equivalent
amount of all outstanding Existing Letters of Credit and Letters of Credit
(including drawn but unreimbursed Letters of Credit, but excluding any expired
Letters of Credit) plus an amount equal to the Letter of Credit Reserve.
“Aviat Investment Policy” is that certain Investment Policy dated January 19,
2009, as revised on March 4, 2010, and approved by Parent’s Board of Directors,
as such policy is revised from time to time and approved by Parent’s Board of
Directors and delivered to Bank.
“Bank” is defined in the preamble hereof.
“Bank Entities” is defined in Section 12.9.
“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to any Borrower or any Guarantor.
“Bank Parent” is defined in Section 3.8(b).
“Bank Services”  are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).


--------------------------------------------------------------------------------


“Borrower” and “Borrowers” are defined in the preamble hereof.
“Borrowers’ Books” are all Borrowers’ books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
“Borrowing Base” is (a) 65% of Eligible Accounts, as determined by Bank from
Borrower’s most recent Borrowing Base Certificate plus (b) 50% of all Domestic
unbilled accounts (in the case of clause (b) above, up to a maximum of amount of
(i) Seven Million Dollars ($7,000,000) when a Streamline Period is in effect and
(ii) Three Million and Five Hundred Thousand Dollars ($3,500,000) when a
Streamline Period is not in effect); provided, however, that Bank may decrease
the foregoing amount and percentage in its good faith business judgment based on
events, conditions, contingencies, or risks which, as determined by Bank, may
adversely affect Collateral.
“Borrowing Base Certificate” is that certain certificate in the form attached
hereto as Exhibit H.
“Borrowing Base Reports” are defined in Section 6.2.
“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to Bank
approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate in the form
attached hereto as Exhibit E (except for Singapore Borrower, in the form
attached hereto as Exhibit F) executed by its Secretary on behalf of such
Person. At a minimum, such certificate must include a certification that
(a) such Person has the authority to execute, deliver, and perform its
obligations under each of the Loan Documents to which it is a party,
(b) attached as an exhibit to such certificate is a true, correct, and complete
copy of the resolutions then in full force and effect authorizing and ratifying
the execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), are provided and (d) Bank may conclusively rely
on such certificate unless and until such Person shall have delivered to Bank a
further certificate canceling or amending such prior certificate.
“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.
“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue.
“Change in Control” is any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Exchange Act), other than a trustee or other fiduciary holding securities
under an employee benefit plan of Borrowers, is or becomes a beneficial owner
(within the meaning Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of Parent, representing twenty-five percent (25%) or
more of the combined voting power of Parent’s then outstanding securities; (b)
during any period of twelve consecutive calendar months, individuals who at the
beginning of such period constituted the Board of Directors of Parent (together
with any new directors whose election by the Board of Directors of such Borrower
was approved by a vote of not less than two-thirds of the directors then still
in office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason other than death or disability


--------------------------------------------------------------------------------


to constitute a majority of the directors then in office; (c) Opco ceases to be
wholly-owned by Parent; provided that Opco and Parent will be permitted to merge
so long as Parent or Opco is the surviving entity of such merger; or (d)
Singapore Borrower ceases to be wholly-owned by either Opco or Parent.
“Claims” is defined in Section 12.3.
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.


“Collateral” is the Singapore Collateral and the US Collateral.
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
“Commodity Exchange Act” is the Commodity Exchange Act (7 U.S.C. § 1 et seq.),
as amended from time to time, and any successor statute.
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.
“Consolidated Funded Indebtedness” is, as of any date of determination, for
Parent and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including borrowings hereunder, but excluding undrawn
Letters of Credit) and all debt obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, (b) all purchase money
Indebtedness, (c) all direct, non-contingent obligations arising under drawn
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business), (e) attributable
Indebtedness in respect of capital leases and synthetic lease obligations, and
(f) all Indebtedness of the types referred to in clauses (a) through (e) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which any Borrower or any
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to such Borrower or such Subsidiary; provided that
the amount of Indebtedness included under this clause (f) shall be restricted to
the amount of Indebtedness attributable to such Borrower or such Subsidiary as a
general partner or joint venturer; in each case minus any cash collateral posted
for any of the foregoing.
“Consolidated Interest Charges” is for any period, for Parent and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of Parent and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred price of assets, in each case to the extent
treated as interest in accordance with GAAP, and (b) the portion of rent expense
of the Parent and its Subsidiaries with respect to such period under capital
leases that is treated as interest in accordance with GAAP.


--------------------------------------------------------------------------------


“Consolidated Net Income” is, for any period, for Parent and its Subsidiaries on
a consolidated basis, the net income of Parent and its Subsidiaries (excluding
extraordinary gains and extraordinary losses) for that period.
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co‑made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations under any Swap Agreement or other agreement
or arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.
“Continuation Date” is any date on which the Administrative Borrower and/or the
Singapore Borrower elects to continue a LIBOR Advance into another Interest
Period.
“Control Agreement” is any control agreement in form and substance satisfactory
to Bank entered into among the depository institution at which any Borrower
maintains a Deposit Account or the securities intermediary or commodity
intermediary at which any Borrower maintains a Securities Account or a Commodity
Account, such Borrower, and Bank pursuant to which Bank obtains control (within
the meaning of the Code) over such Deposit Account, Securities Account, or
Commodity Account.
“Conversion Date” is any date on which the Administrative Borrower and/or the
Singapore Borrower elects to convert a Prime Rate Advance to a LIBOR Advance or
a LIBOR Advance to a Prime Rate Advance.
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
“Credit Extension” is any Advance, any Overadvance, Letter of Credit, FX
Contract, amount utilized for cash management services, or any other extension
of credit by Bank for any Borrower’s benefit.
“Currency” is coined money and such other banknotes or other paper money as are
authorized by law and circulate as a medium of exchange.
“Current Assets” are amounts that under GAAP should be included on that date as
current assets on Parent’s consolidated balance sheet.
“Current Liabilities” are all obligations and liabilities of Borrowers to Bank,
plus, without duplication, the aggregate amount of Borrowers’ Total Liabilities
that mature within one (1) year.
“Default Rate” is defined in Section 2.6(e).
“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.


--------------------------------------------------------------------------------


“Designated Deposit Account” is, with respect to US Borrowers, account number
xxxxxxx009 and, with respect to Singapore Borrower, account number xxxxxxx390,
in each case maintained with Bank.
“Dollars,” “dollars” or use of the sign “$” are only lawful money of the United
States and not any other currency, regardless of whether that currency uses the
“$” sign to denote its currency or may be readily converted into lawful money of
the United States.
“Dollar Advance” is defined in Section 2.5(a).
“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.
“Domestic” is within the United States or any state or territory thereof or the
District of Columbia.
“Domestic Subsidiary” is (a) a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia and (b) a
Subsidiary that is treated as a disregarded entity under Treasury Regulations
Section 301.7701-3 of a Subsidiary described in clause (a).
“EBITDA” is, for any period, for Parent and its Subsidiaries on a consolidated
basis, an amount equal to Consolidated Net Income for such periods plus (a) the
following to the extent deducted in calculating such Consolidated Net Income;
(i) Consolidated Interest Charges for such period, (ii) the provision for
federal, state, local and foreign income taxes payable by Parent and its
Subsidiaries for such period, (iii) depreciation and amortization expense, (iv)
to the extent agreed by Bank in its sole discretion in writing, restructuring
charges incurred in connection with impairment of real estate, (v) non-cash
stock-based compensation expense, (vi) non-cash charges for customer inventory
due to downward revaluation, (vii) non-cash charges related to discontinued
operations occurring prior to the Effective Date, and (viii) other non-recurring
expenses of Parent and its Subsidiaries reducing such Consolidated Net Income
which do not represent a cash item in such period or any future period and minus
(b) the following to the extent included in calculating such Consolidated Net
Income; (i) federal, state, local and foreign income tax credits of Parent and
its Subsidiaries for such period and (ii) all non-cash items increasing
Consolidated Net Income for such period.
“Effective Date” is defined in the preamble hereof.
“Eligible Accounts” are Accounts that arise in the ordinary course of any
Borrower’s business that meet all such Borrowers representations and warranties
in Section 5.3. Bank reserves the right at any time after the Effective Date to
adjust any of the criteria set forth below and to establish new criteria in its
good faith business judgment. Unless Bank otherwise agrees in writing, Eligible
Accounts shall not include:
(a)Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;
(b)Accounts that the Account Debtor has not paid within (i) ninety (90) days
from the invoice date or (ii) solely in the case of Accounts of Singapore
Borrower, if so approved by Bank in its sole discretion, one hundred and twenty
(120) days from the invoice date, in each case, regardless of invoice payment
period terms;
(c)Accounts with credit balances over ninety (90) days from invoice date;


--------------------------------------------------------------------------------


(d)Accounts owing from an Account Debtor if fifty percent (50%) or more of the
Accounts owing from such Account Debtor have not been paid within (i) ninety
(90) days from the invoice date or (ii) solely in the case of Accounts of
Singapore Borrower, if so approved by Bank in its sole discretion, one hundred
and twenty (120) days from the invoice date, in each case, regardless of invoice
payment period terms;
(e)Accounts billed from and/or payable to Borrower outside of the United States
unless Bank has a first priority, perfected security interest or other
enforceable Lien in such Accounts under all applicable laws, including foreign
laws (sometimes called foreign invoiced accounts);
(f)Accounts owing from an Account Debtor to the extent that Borrower is indebted
or obligated in any manner to the Account Debtor (as creditor, lessor, supplier
or otherwise - sometimes called “contra” accounts, accounts payable, customer
deposits or credit accounts);
(g)Accounts owing from an Account Debtor which is a United States government
entity or any department, agency, or instrumentality thereof unless Borrower has
assigned its payment rights to Bank and the assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940, as amended;
(h)Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on approval”,
or other terms if Account Debtor’s payment may be conditional;
(i)Accounts owing from an Account Debtor where goods or services have not yet
been rendered to the Account Debtor (sometimes called memo billings or
pre-billings);
(j)Accounts owing from an Account Debtor the amount of which may be subject to
withholding based on the Account Debtor’s satisfaction of Borrower’s complete
performance (but only to the extent of the amount withheld; sometimes called
retainage billings);
(k)Accounts subject to trust provisions, subrogation rights of a bonding
company, or a statutory trust;
(l)Accounts owing from an Account Debtor that has been invoiced for goods that
have not been shipped to the Account Debtor unless (i) Bank, Borrower, and the
Account Debtor have entered into an agreement acceptable to Bank wherein the
Account Debtor acknowledges that (B) it has title to and has ownership of the
goods wherever located, (A) a bona fide sale of the goods has occurred, and (C)
it owes payment for such goods in accordance with invoices from Borrower
(sometimes called “bill and hold” accounts) or (ii) such Accounts are owing from
MTN Group Limited for goods held in facilities operated by any Borrower pursuant
to certain agreements between Borrowers and MTN Group Limited;
(m)Accounts for which the Account Debtor has not been invoiced;
(n)Accounts that represent non-trade receivables or that are derived by means
other than in the ordinary course of Borrower’s business;
(o)Accounts for which Borrower has permitted Account Debtor’s payment to extend
beyond 90 days;
(p)Accounts arising from chargebacks, debit memos or other payment deductions
taken by an Account Debtor;


--------------------------------------------------------------------------------


(q)Accounts arising from product returns and/or exchanges (sometimes called
“warranty” or “RMA” accounts);
(r)Accounts in which the Account Debtor disputes liability or makes any claim
(but only up to the disputed or claimed amount), or if the Account Debtor is
subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business;
(s)Accounts owing from an Account Debtor, whose total obligations to Borrower
exceed twenty-five percent (25%) of all Accounts, for the amounts that exceed
that percentage, unless Bank approves in writing; and
(t)Accounts for which Bank in its good faith business judgment determines
collection to be doubtful, including, without limitation, accounts represented
by “refreshed” or “recycled” invoices.
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
“Euros,” “euros” and “€” are the official currency of the European Union, as
adopted by the European Council at its meeting in Madrid, Spain on December 15
and 16, 1995.
“Event of Default” is defined in Section 8.
“Exchange Act” is the Securities Exchange Act of 1934, as amended.
“Excluded Swap Obligation” is, with respect to any Borrower or Guarantor, any
obligation to pay or perform under any Swap Agreement, if and to the extent that
all or a portion of the Guarantee of such Borrower or Guarantor of, or the grant
by such Borrower or Guarantor of a security interest to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Grantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Borrower or Guarantor
or the grant of such security interest becomes effective with respect to such
Swap Obligation or such Guaranty. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.
“Existing Letters of Credit” are the following of outstanding letters of credit:


--------------------------------------------------------------------------------


Issue Dt
Expiry Dt
Currency
USD Amount
Foreign
Amount
Ref. No.
4/8/2011
5/8/2014
EUR
$27,554.00
$20,000.00
SVBSP000660
1/30/2012
5/30/2014
USD
$7,347.70
$7,347.70
SVBSF007287
6/7/2011
6/7/2014
AUD
$12,818.77
$14,175.00
SVBSP000673
10/24/2013
6/17/2014
USD
$40,000.00
$40,000.00
SVBSP000862
3/22/2013
6/19/2014
INR
$14,709.49
$900,000.00
SVBSP000814
5/21/2013
6/19/2014
USD
$16,367.00
$16,367.00
SVBSP000825
6/18/2013
6/24/2014
MYR
$30,133.19
$100,000.00
SVBSF008301
6/12/2012
7/5/2014
USD
$363,318.66
$363,318.66
SVBSP000750
11/12/2010
12/30/2014
USD
$89,832.14
$89,832.14
SVBSP000623
5/13/2011
12/31/2014
USD
$278,337.87
$278,337.87
SVBSP000668
3/25/2011
1/30/2015
INR
$3,570.96
$218,489.00
SVBSF006731
5/30/2012
1/30/2015
USD
$21,030.00
$21,030.00
SVBSP000736
5/30/2012
1/30/2015
USD
$72,880.52
$72,880.52
SVBSP000737
9/18/2012
1/31/2015
USD
$22,207.00
$22,207.00
SVBSP000777
4/15/2009
2/1/2015
USD
$135,000.00
$135,000.00
SVBSF005793
7/14/2008
2/28/2015
USD
$76,488.00
$76,488.00
SVBSF005382
7/14/2008
2/28/2015
USD
$90,839.00
$90,839.00
SVBSF005384
7/14/2008
2/28/2015
USD
$152,418.00
$152,418.00
SVBSF005388
7/14/2008
2/28/2015
USD
$167,962.00
$167,962.00
SVBSF005386
7/14/2008
2/28/2015
USD
$168,781.00
$168,781.00
SVBSF005380
7/14/2008
2/28/2015
USD
$356,481.00
$356,481.00
SVBSF005383
7/14/2008
2/28/2015
USD
$363,476.00
$363,476.00
SVBSF005381
7/14/2008
2/28/2015
USD
$441,859.00
$441,859.00
SVBSF005387
7/14/2008
2/28/2015
USD
$555,348.00
$555,348.00
SVBSF005385
7/14/2008
2/28/2015
USD
$635,344.00
$635,344.00
SVBSF005379
11/29/2013
6/30/2015
USD
$13,661.60
$13,661.60
SVBSP000868
11/13/2013
1/14/2016
EUR
$39,446.31
$28,632.00
SVBSP000866
11/13/2013
1/14/2016
EUR
$84,728.55
$61,500.00
SVBSP000867
3/21/2014
4/30/2016
USD
$64,468.30
$64,468.30
SVBSP000918
7/11/2013
10/30/2016
USD
$6,820.00
$6,820.00
SVBSP000840
5/30/2013
3/1/2017
USD
$124,500.00
$124,500.00
SVBSP000829



“Foreign Currency” is lawful money of a country other than the United States.
“Foreign Subsidiary” is any Subsidiary which is not a Domestic Subsidiary.
“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.
“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.


--------------------------------------------------------------------------------


“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.


“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
“Guarantor” is any Person providing a Guaranty in favor of Bank.
“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.
“IFRS” are the International Financial Reporting Standards, a collection of
guidelines and rules set by the International Accounting Standards Board
(www.iasb.org) which are applicable to the circumstances as of the date of
determination.
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.
“Indemnified Person” is defined in Section 12.3.
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
“Intellectual Property” is, with respect to any Person, all of such Person’s
right, title, and interest in and to the following:


(a)its Copyrights, Trademarks and Patents;
(b)any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;
(c)any and all source code;
(d)any and all design rights which may be available to such Person;


--------------------------------------------------------------------------------


(e)any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
(f)    all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.
“Interest Expense” is for any fiscal period, interest expense (whether cash or
non-cash) determined in accordance with GAAP for the relevant period ending on
such date, including, in any event, interest expense with respect to any Credit
Extension and other Indebtedness of each Borrower and its Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).
“Interest Payment Date” is, with respect to any LIBOR Advance, the last day of
each Interest Period applicable to such LIBOR Advance(but in any event, no later
than ninety (90) days from the beginning of any such Interest Period and each
successive payment thereafter) and, with respect to Prime Rate Advances, the
last day of each month (or, if that day of the month does not fall on a Business
Day, then on the first Business Day following such date), and each date a Prime
Rate Advance is converted into a LIBOR Advance to the extent of the amount
converted to a LIBOR Advance.
“Interest Period” is, as to any LIBOR Advance, the period commencing on the date
of such LIBOR Advance, or on the conversion/continuation date on which the LIBOR
Advance is converted into or continued as a LIBOR Advance, and ending on the
date that is one (1), two (2) or three (3) months thereafter, in each case as
either Administrative Borrower or Singapore Borrower, as applicable, may elect
in the applicable Notice of Borrowing or Notice of Conversion/Continuation;
provided, however, that (a) no Interest Period with respect to any LIBOR Advance
shall end later than the Revolving Line Maturity Date, (b) the last day of an
Interest Period shall be determined in accordance with the practices of the
LIBOR interbank market as from time to time in effect, (c) if any Interest
Period would otherwise end on a day that is not a Business Day, that Interest
Period shall be extended to the following Business Day unless, in the case of a
LIBOR Advance, the result of such extension would be to carry such Interest
Period into another calendar month, in which event such Interest Period shall
end on the preceding Business Day, (d) any Interest Period pertaining to a LIBOR
Advance that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period, and (e) interest shall accrue from and
include the first Business Day of an Interest Period but exclude the last
Business Day of such Interest Period.
“Interest Rate Determination Date” is each date for calculating the LIBOR for
purposes of determining the interest rate in respect of an Interest Period. The
Interest Rate Determination Date shall be the second Business Day prior to the
first day of the related Interest Period for a LIBOR Advance.
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.


--------------------------------------------------------------------------------


“IRC” is the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations adopted thereunder.
“Judgment Currency” is defined in Section 12.3(b).
“Letter of Credit” is a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.3.
“Letter of Credit Application” is defined in Section 2.3(b).
“Letter of Credit Reserve” is defined in Section 2.3(e).
“LIBOR” is, for any Interest Rate Determination Date with respect to an Interest
Period for any Advance to be made, continued as or converted into a LIBOR
Advance, the rate of interest per annum determined by Bank to be the per annum
rate of interest at which deposits in Dollars are offered to Bank in the London
interbank market (rounded upward, if necessary, to the nearest 0.0001%) in which
Bank customarily participates at 11:00 a.m. (local time in such interbank
market) two (2) Business Days prior to the first day of such Interest Period for
a period approximately equal to such Interest Period and in an amount
approximately equal to the amount of such Advance.
“LIBOR Advance” is an Advance that bears interest based at the LIBOR Rate.
“LIBOR Rate” is, for each Interest Period in respect of LIBOR Advances
comprising part of the same Advances, an interest rate per annum (rounded
upward, if necessary, to the nearest 0.0001%) equal to LIBOR for such Interest
Period divided by one (1) minus the Reserve Requirement for such Interest
Period.
“LIBOR Rate Margin” is, from time to time, the following percentages per annum,
based upon the Borrowers’ Adjusted Quick Ratio based on Borrower’s consolidated
financial statements as of the most recent fiscal quarter end, as set forth
below:
Level
Borrowers’ Adjusted Quick Ratio
LIBOR Rate Margin
I
Greater than or equal to 1.10:1.00
2.75%
II
Less than 1.10:1.00
LIBOR Advances are not available at Level II

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
“Loan Documents” are, collectively, this Agreement, the Perfection Certificates,
the Control Agreements, any Letter of Credit, any Letter of Credit Application,
the Singapore Debenture, any Bank Services Agreement, any note, or notes or
guaranties executed by any Borrower or any Guarantor, and any other present or
future agreement between any Borrower, any Guarantor and/or for the benefit of
Bank in connection with this Agreement, all as amended, restated, or otherwise
modified.
“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of any Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.
“Material Subsidiary” is any Domestic Subsidiary, other than a US Foreign
Subsidiary Holding Company, having at any time on a stand-alone basis (a) assets
in excess of ten percent (10%) of Parent’s


--------------------------------------------------------------------------------


consolidated assets or (b) gross revenues in excess of ten percent (10%) of
Parent’s consolidated gross revenues.
“Monthly Financial Statements” is defined in Section 6.2(g).
“Net Income” is, as calculated on a consolidated basis for Borrowers and their
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of each Borrower and its Subsidiaries for such
period taken as a single accounting period.
“Notice of Borrowing” is a notice given by Borrower to Bank in accordance with
Section 3.5(a), substantially in the form of Exhibit C, with appropriate
insertions.
“Notice of Conversion/Continuation” is a notice given by Borrower to Bank in
accordance with Section 3.6, substantially in the form of Exhibit D, with
appropriate insertions.
“Obligations” are Borrowers’ obligations to pay when due any debts, principal,
interest, fees, Bank Expenses, and other amounts Borrowers owe Bank now or
later, whether under this Agreement, the other Loan Document, or otherwise,
including, without limitation, the Singapore Obligations, all obligations
relating to letters of credit (including reimbursement obligations for drawn and
undrawn letters of credit), cash management services, and foreign exchange
contracts, if any, and including interest accruing after Insolvency Proceedings
begin and debts, liabilities, or obligations of Borrowers assigned to Bank, and
to perform Borrowers’ duties under the Loan Documents; provided, however, that
the “Obligations” shall not include any Excluded Swap Obligations.
“Opco” is defined in the preamble.
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation or, in
relation to the Singapore Borrower, a director or company secretary on a date
that is no earlier than thirty (30) days prior to the Effective Date, and, (a)
if such Person is a corporation, its bylaws or memorandum and articles of
association in current form, (b) if such Person is a limited liability company,
its limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.


“Optional Currency” is Pounds Sterling or Euros.
“Optional Currency Advance” is defined in Section 2.5(a).
“Overadvance” is defined in Section 2.4.
“Parent” is defined in the preamble.
“Patents” is all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
“Perfection Certificate” is defined in Section 5.1.
“Permitted Distributions” are:


(a)purchases of capital stock from former employees, consultants and directors
pursuant to repurchase agreements or other similar agreements in an aggregate
amount not to exceed One Million Dollars


--------------------------------------------------------------------------------


($1,000,000) in any fiscal year provided that at the time of such purchase no
Event of Default has occurred and is continuing or would result therefrom;
(b)purchases of capital stock in cash in an aggregate amount not to exceed Five
Million Dollars ($5,000,000);
(c)distributions or dividends consisting solely of any Borrower’s capital stock;
(d)purchases for value of any rights distributed in connection with any
stockholder rights plan;
(e)purchases of capital stock or options to acquire such capital stock with the
proceeds received from a substantially concurrent issuance of capital stock or
convertible securities;
(f)purchases of capital stock pledged as collateral for loans to employees;
(g)purchases of capital stock in connection with the exercise of stock options
or stock appreciation rights by way of cashless exercise or in connection with
the satisfaction of withholding tax obligations;
(h)purchases of fractional shares of capital stock arising out of stock
dividends, splits or combinations or business combinations;
(i)payments of cash in lieu of issuing fractional shares upon conversion or
exercise of convertible securities;
(j)distributions from (i) any Borrower to any other Borrower and (ii) from any
Subsidiary (not also a Borrower) of a Borrower to any Borrower or any other
Subsidiary (not also a Borrower); and
(k)other distributions, dividends or purchases of any Borrower’s capital stock
in cash, with Bank’s prior consent.
“Permitted Indebtedness” is:
(a)Borrowers’ Indebtedness to Bank under this Agreement and the other Loan
Documents;
(b)Subordinated Debt;
(c)unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;
(d)[Reserved];
(e)guaranties of Permitted Indebtedness;
(f)Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;
(g)Indebtedness under Swap Agreements or consisting of interest rate, currency,
or commodity swap agreements, interest rate cap or collar agreements or
arrangements entered into in the ordinary course of business and designated to
protect Borrowers or their Subsidiaries against fluctuations in interest rates,
currency exchange rates, or commodity prices;


--------------------------------------------------------------------------------


(h)contingent obligations of Borrowers or any Subsidiary in respect of (i) any
performance bond or surety bond issued in the ordinary course of business for
the purpose of guaranteeing the performance of Borrowers and its Subsidiaries
under tenders and contracts related to the sale of equipment and services to
customers and (ii) any of the following type of bond issued in the ordinary
course of business: (A) customs bond, (B) contractors license bond, (C) value
added tax bond, (D) miscellaneous tax bond or (E) bond issued to support
employee benefit plan;
(i)Indebtedness among the Borrowers and their Subsidiaries that is permitted in
clause (d) of Permitted Investments;
(j)Indebtedness with respect to reimbursement obligations of Borrowers in
connection with the Existing Letters of Credit issued on Borrowers’ behalf;
(k)earn-out obligations in connection with any Permitted Acquisition;
(l)capitalized leases and purchase money Indebtedness not to exceed Two Million
Five Hundred Thousand Dollars ($2,500,000) in the aggregate in any fiscal year
secured by Liens permitted under clause (c) of the definition of “Permitted
Liens”;
(m)Indebtedness of entities acquired in any permitted merger or acquisition
transaction;
(n)extensions, renewals and refinancings of Permitted Indebtedness, provided
that the amount of such Indebtedness is not increased except by an amount equal
to a reasonable premium or other reasonable amount paid in connection with such
refinancing and by an amount equal to any existing, but unutilized, commitment
thereunder; and
(o)other unsecured Indebtedness of any Borrower and its Subsidiaries not
otherwise permitted in clauses (a) through (n); provided that the aggregate
amount of such Indebtedness shall not exceed Two Million Five Hundred Thousand
Dollars ($2,500,000) at any time.
“Permitted Investments” are:
(a)Investments (including, without limitation, Subsidiaries) existing on the
Effective Date;
(b)Investments consisting of cash and Cash Equivalents;
(c)Investments pursuant to the Aviat Investment Policy;
(d)Investments (i) by a Borrower in any other Borrower, (ii) by a Borrower in
Subsidiaries that are not a Borrower not to exceed Five Million Dollars
($5,000,000) in the aggregate in any fiscal year and (iii) by a Subsidiary (not
also a Borrower) in a Borrower or any other Subsidiary;
(e)Investments consisting of Collateral Accounts in the name of any Borrower or
any Subsidiary so long as Bank has a first priority, perfected security interest
in such Collateral Accounts to the extent required pursuant to Section 6.8;
(f)Investments consisting of extensions of credit to any Borrower’s or its
Subsidiaries’ customers in the nature of accounts receivable, prepaid royalties
or notes receivable in the ordinary course of business arising from the sale or
lease of goods, provision of services or licensing activities of any Borrower;


--------------------------------------------------------------------------------


(g)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;
(h)Investments consisting of interest rate, currency, or commodity swap
agreements, interest rate cap or collar agreements or arrangements entered into
in the ordinary course of business and designated to protect a Person against
fluctuations in interest rates, currency exchange rates, or commodity prices;
(i)Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees relating to the purchase of equity securities of any
Borrower or its Subsidiaries pursuant to employee stock purchase plans or
agreements approved by such Borrower’s Board of in an aggregate amount
outstanding at any time not to exceed One Million Five Hundred Thousand Dollars
($1,500,000);
(j)purchases or acquisitions by any Borrower or Subsidiary of (i) the capital
stock in a Person that, upon the consummation thereof, will be a wholly-owned
Subsidiary of such Borrower or Subsidiary (including as a result of a merger or
consolidation) or (ii) all or substantially all of the assets of, or assets
constituting one or more business units of, any Person (including the formation
of any Subsidiary for the purposes of effectuating such purchase or acquisition
and the capitalization of such Subsidiary whether by capital contribution or
intercompany loans) (each, a “Permitted Acquisition”), provided that with
respect to each such purchase or acquisition:
(i)the newly-created or acquired Subsidiary (or assets acquired) shall be (x) in
the same or a related line of business as that conducted by the Borrower on the
date hereof, or (y) in a business that is ancillary to and in furtherance of the
line of business as that conducted by the Borrowers or their Subsidiaries on the
date hereof;
(ii)all transactions related to such purchase or acquisition shall be
consummated in all material respects in accordance with applicable law;
(iii)at the time of and after giving effect to any such purchase or acquisition,
no Event of Default shall have occurred and be continuing; and
(iv)the total cash consideration for all such purchases or acquisitions shall
not exceed Five Million Dollars ($5,000,000) in the aggregate in any fiscal
year.
(k)Investments permitted by Section 7.3; and
(l)other Investments not exceeding Two Million Five Hundred Thousand Dollars
($2,500,000) in the aggregate in any fiscal year of the Borrowers.
“Permitted Liens” are:
(a)(i) Liens securing Indebtedness under clause (h) of the definition of
“Permitted Indebtedness” hereunder, and (ii) Liens arising under this Agreement
and the other Loan Documents;
(b)Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrowers maintain adequate reserves on their Books, provided that no
notice of any such Lien has been filed or recorded under the IRC;


--------------------------------------------------------------------------------


(c)Liens (including with respect to capital leases) (i) on property (including
accessions, additions, parts, replacements, fixtures, improvements and
attachments thereto, and the proceeds thereof) acquired or held by any Borrower
or its Subsidiaries incurred for financing such property (including accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto,
and the proceeds thereof) other than Accounts and Inventory, or (ii) existing on
property (and accessions, additions, parts, replacements, fixtures, improvements
and attachments thereto, and the proceeds thereof) when acquired other than
Accounts and Inventory, if the Lien is confined to such property (including
accessions, additions, parts, replacements, fixtures, improvements and
attachments thereto, and the proceeds thereof);
(d)Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness it secures may not increase;
(e)Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed One Million Dollars ($1,000,000) and which are not delinquent or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;
(f)Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);
(g)leases or subleases of real property granted in the ordinary course of
Borrowers’ business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrowers’ business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Bank a security interest
therein;
(h)non-exclusive licenses of Intellectual Property granted to third parties in
the ordinary course of business;
(i)Liens in favor of custom and revenue authorities arising as a matter of law
to secure the payment of custom duties in connection with the importation of
goods;
(j)[Reserved];
(k)Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;
(l)Liens in favor of financial institutions arising in connection with deposit
or securities accounts held at such institutions to secure standard fees and
expenses associated with the maintenance of such accounts; and
deposits to secure the performance of bids, trade contracts (other than for
borrowed money), contracts for the purchase of property, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case, incurred in the ordinary course of business and not
representing an obligation for borrowed money.


--------------------------------------------------------------------------------


“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
“Pound Sterling” and the sign “£” are the lawful currency for the time being of
the United Kingdom.
“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of The Wall
Street Journal, becomes unavailable for any reason as determined by Bank, the
“Prime Rate” shall be the rate of interest per annum announced by Bank as its
prime rate in effect at its principal office in the State of California (such
Bank announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors).
“Prime Rate Advance” is an Advance that bears interest based at the Prime Rate.
“Prime Rate Margin” is, from time to time, the following percentages per annum,
based upon the Borrowers’ Adjusted Quick Ratio based on Borrower’s consolidated
financial statements as of the most recent fiscal quarter end, as set forth
below:
Level
Borrowers’ Adjusted Quick Ratio
Prime Rate Margin
I
Greater than or equal to 1.10:1.00
0.50%
II
Less than 1.10:1.00
1.5%

“Quick Assets” is, on any date, Borrowers’ consolidated, unrestricted cash and
Cash Equivalents, net billed accounts receivable and investments with Bank with
maturities of fewer than twelve (12) months determined according to GAAP.
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
“Regulatory Change” is, with respect to Bank, any change on or after the date of
this Agreement in United States federal, state, or foreign laws or regulations,
including Regulation D, or the adoption or making on or after such date of any
interpretations, directives, or requests applying to a class of lenders
including Bank, of or under any United States federal or state, or any foreign
laws or regulations (whether or not having the force of law) by any court or
governmental or monetary authority charged with the interpretation or
administration thereof.
“Reportable Event” is any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Reserve Requirement” is, for any Interest Period, the average maximum rate at
which reserves (including any marginal, supplemental, or emergency reserves) are
required to be maintained during such


--------------------------------------------------------------------------------


Interest Period under Regulation D against “Eurocurrency liabilities” (as such
term is used in Regulation D) by member banks of the Federal Reserve System.
Without limiting the effect of the foregoing, the Reserve Requirement shall
reflect any other reserves required to be maintained by Bank by reason of any
Regulatory Change against (a) any category of liabilities which includes
deposits by reference to which the LIBOR Rate is to be determined as provided in
the definition of LIBOR or (b) any category of extensions of credit or other
assets which include Advances.
“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer, Controller, Treasurer and Assistant Treasurer of any
Borrower.
“Restricted License” is any material license or other agreement with respect to
which a Borrower is the licensee (a) that prohibits or otherwise restricts a
Borrower from granting a security interest in such Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank’s right to sell any Collateral.
“Revolving Line” is an aggregate principal amount equal to Forty Million Dollars
($40,000,000).
“Revolving Line Maturity Date” is September 26, 2016.
“Revolving Line Utilization” is, at any time, the sum of (a) the outstanding
principal amount of any Advances plus (b) the Dollar Equivalent face amount of
any outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit) and any Letter of Credit Reserve.
“SEC” is the Securities and Exchange Commission, any successor thereto, and any
analogous Governmental Authority.
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
“Singapore Advances” is defined in Section 2.2(a).
“Singapore Borrower” is defined in the preamble.
“Singapore Collateral” is any and all properties, rights and assets of Singapore
Borrower described on Exhibit A.
“Singapore Companies Act” is the Singapore Companies Act (Chapter 50).
“Singapore Debenture” is that certain debenture dated November 29, 2010, by and
between Singapore Borrower and Bank.
“Singapore Obligations” are Singapore Borrower’s obligations to pay when due any
principal and interest arising out of Singapore Utilization, Bank Expenses and
other amounts Singapore Borrower owes Bank now or later, whether under this
Agreement, the Loan Documents, or otherwise, including, without limitation, all
obligations relating to letters of credit (including reimbursement obligations
for drawn and undrawn letters of credit), and under Bank Services Agreements, if
any, and including interest accruing after Insolvency Proceedings begin and
debts, liabilities, or obligations of Singapore Borrower assigned to Bank, and
to perform any Singapore Borrower’s duties under the Loan Documents.
“Singapore Sublimit” is Thirty Million Dollars ($30,000,000).


--------------------------------------------------------------------------------


“Singapore Utilization” is the sum of (i) the outstanding principal amount of
any Singapore Advances, plus (ii) the Dollar Equivalent face amount of any
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit) and any Letter of Credit Reserve issued for Singapore Borrower’s
account.
“Streamline Period” is any period of time, on and after the Effective Date,
where Borrower has maintained a Adjusted Quick Ratio greater than 1.10 to 1.00
at all times during the prior calendar month and provided further that upon the
occurrence of an Event of Default any Streamline Period then in effect shall
immediately terminate and Borrower shall be required to maintain the foregoing
financial ratio for two (2) consecutive months thereafter before a new
Streamline Period begins.
“Subordinated Debt” is indebtedness incurred by any Borrower subordinated to all
of such Borrower’s now or hereafter indebtedness to Bank (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Bank entered into between Bank and the other creditor), on terms
acceptable to Bank.
“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of any Borrower or
Guarantor.
“Swap Agreement” is any agreement with respect to any swap, hedge, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower and its Subsidiaries shall be deemed to be a “Swap Agreement.”
“Specified Swap Obligation” is, with respect to any Borrower or Guarantor, any
obligation to pay or perform under any Swap Agreement.
“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrowers’ consolidated balance sheet, including
all Indebtedness, but excluding all Subordinated Debt.
“Trademarks” are any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
“Transaction Report” is that certain report of transactions and schedule of
collections in the form attached hereto as Exhibit G.
“Transfer” is defined in Section 7.1.
“Unused Revolving Line Facility Fee” is defined in Section 2.7(c).
“US Advances” is defined in Section 2.2(a).
“US Borrowers” is defined in the preamble.


--------------------------------------------------------------------------------


“US Collateral” is any and all properties, rights and assets of US Borrowers
described on Exhibit A.
“US Foreign Subsidiary Holding Company” is (a) any Domestic Subsidiary,
substantially all the assets of which (including the assets of any entity that
is disregarded as an entity separate from such Subsidiary for U.S. federal
income tax purposes) consist of capital stock of one or more Foreign
Subsidiaries that are “controlled foreign corporations” within the meaning of
Section 957 of the IRC and with respect to which any US Borrower or such
Domestic Subsidiary is a “United States shareholder,” within the meaning of
Section 951(b) of the IRC and (b) any such disregarded entity described in
clause (a) if substantially all of the assets of such disregarded entity consist
of capital stock of one or more Foreign Subsidiaries that are “controlled
foreign corporations” within the meaning of Section 957 of the IRC and with
respect to which any US Borrower or such Domestic Subsidiary that is the sole
owner of such disregarded entity is a “United States shareholder,” within the
meaning of Section 951(b) of the IRC.
[Signature page follows.]


--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
BORROWERS:
AVIAT NETWORKS, INC.


By    /s/ Edward Hayes     
Name: Edward J. Hayes
Title: CFO


AVIAT U.S., INC.


By    /s/ Edward Hayes     
Name: Edward Hayes
Title: CFO


AVIAT NETWORKS (S) PTE. LTD.


By    /s/ Kevin Holwel     
Name: Kevin Holwell
Title: Director




BANK:
SILICON VALLEY BANK


By    /s/ Alina Zinchik     
Name: Alina Zinchik
Title: Vice President






--------------------------------------------------------------------------------


EXHIBIT A


COLLATERAL


The US Collateral consists of all of US Borrowers’ right title and interest in
and to the following personal property and the Singapore Collateral consists of
all of Singapore Borrower’s right, title and interest in and to the following
personal property, wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products thereof:
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and
All Borrowers’ Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
Notwithstanding the foregoing, (a) the US Collateral does not include any of the
following, whether now owned or hereafter acquired by any US Borrower: (i) any
copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative work, whether published or
unpublished, any patents, patent applications and like protections, including
improvements, divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, service marks and, to the extent
permitted under applicable law, any applications therefore, whether registered
or not, and the goodwill of the business of US Borrowers connected with and
symbolized thereby, know-how, operating manuals, trade secret rights, rights to
unpatented inventions, source code, design rights and any claims for damage by
way of any past, present, or future infringement of any of the foregoing;
provided, however, the US Collateral shall include all Accounts, license and
royalty fees and other revenues, proceeds, or income arising out of or relating
to any of the foregoing; (ii) more than 65% of the total outstanding voting
capital stock of any US Foreign Subsidiary Holding Company or Foreign Subsidiary
held directly by such US Borrower (or by a Subsidiary other than a US Foreign
Subsidiary Holding Company, that is treated as a disregarded entity of such US
Borrower), (b) the Singapore Collateral does not include any of the following,
whether now owned or hereafter acquired by Singapore Borrower: any copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative work, whether published or unpublished,
any patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, service marks and, to the extent
permitted under applicable law, any applications therefore, whether registered
or not, and the goodwill of the business of Singapore Borrower connected with
and symbolized thereby, know-how, operating manuals, trade secret rights, rights
to unpatented inventions, source code, design rights and any claims for damage
by way of any past, present, or future infringement of any of the foregoing;
provided, however, the Singapore Collateral shall include all Accounts, license
and royalty fees and other revenues, proceeds, or income arising out of or
relating to any of the foregoing and (c) the US Collateral and Singapore
Collateral do not include (i) any property to the extent that such grant of a
security interest or Lien is prohibited by any Requirement of Law of a
Governmental Authority or constitutes a breach or default under or results in
the termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document, including any capital lease,
evidencing, governing or giving rise to such property, except to the extent that
such Requirement of Law or the term in such contract, license, agreement,
instrument or other document providing for such prohibition, breach, default or
termination or requiring such consent is ineffective under Section 9-406, 9-407,
9-408 or 9-409 of the Code (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law (including Title 11 of the
United States Bankruptcy Code) or principles of equity; provided, however, that
such security interest or Lien shall attach immediately at such time as such
Requirement of Law is not effective or applicable, or such prohibition, breach,
default or termination is no longer applicable or is waived, and to the extent
severable, shall attach immediately to any portion of the Collateral that does
not result in such consequences.
Pursuant to the terms of a certain negative pledge arrangement with Bank,
Borrowers have agreed, subject to certain exceptions, not to encumber any of
their copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative work, whether published or
unpublished, any patents, patent applications and like protections, including
improvements, divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, service marks and, to the extent
permitted under applicable law, any applications therefore, whether registered
or not, and the goodwill of the business of Borrowers connected with and
symbolized thereby, know-how, operating manuals, trade secret rights, rights to
unpatented inventions, source code, design rights and any claims for damage by
way of any past, present, or future infringement of any of the foregoing,
without Bank’s prior written consent.




--------------------------------------------------------------------------------






EXHIBIT B


FORM OF COMPLIANCE CERTIFICATE


TO:    SILICON VALLEY BANK                        Date:
FROM: AVIAT NETWORKS, INC.




The undersigned authorized officer of Aviat Networks, Inc. (“Administrative
Borrower”) certifies that under the terms and conditions of the Second Amended
and Restated Loan and Security Agreement dated as of March 28, 2014 (as amended,
modified, supplemented or restated from time to time, the “Loan Agreement”), by
and among Administrative Borrower, Aviat U.S., Inc. (“Opco”), Aviat Networks (S)
Pte. Ltd. (“Singapore Borrower” and together with the Administrative Borrower
and Opco, each a “Borrower” and collectively, “Borrowers”) and Silicon Valley
Bank (“Bank”):
(1) Each Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below; (2) there are
no Events of Default in existence; (3) all representations and warranties in the
Loan Agreement are true and correct in all material respects on this date except
as noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; (4) each
Borrower, and each of its Subsidiaries, has timely filed all material tax
returns and reports that are required to be filed, and each Borrower has timely
paid all material foreign, federal, state and local taxes, assessments, deposits
and contributions owed by each Borrower except as otherwise permitted pursuant
to the terms of Section 5.9 of the Loan Agreement; (5) (a)there are no
collective bargaining agreements covering the employees of any Borrower or any
of their domestic Subsidiaries, (b) there is not pending, nor (to the knowledge
of any Borrower) is there threatened, any strike, walkout, slowdown or work
stoppage, or any unfair labor practice complaint or grievance or arbitration
proceeding arising out of or under any collective bargaining agreement covering
the employees of any Borrower or any of their Subsidiaries that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Change, and (c) the hours worked and payments made to employees of Borrowers and
their domestic Subsidiaries have not been in violation in any material respect
of the Fair Labor Standards Act or any other applicable law dealing with such
matters; and (6) Borrowers are in compliance with Sections 6.1(b) and 6.8 and of
the Loan Agreement.


Attached are the required documents supporting the certification. The
undersigned certifies that the attached financial statements are prepared in
accordance with GAAP consistently applied from one period to the next except as
explained in an accompanying letter or footnotes and except, in the case of
unaudited financial statements, for the absence of footnotes and subject to
year-end adjustments. The undersigned acknowledges that no borrowings may be
requested at any time or date of determination that Borrower is not in
compliance with any of the terms of the Loan Agreement, and that compliance is
determined not just at the date this certificate is delivered. Capitalized terms
used but not otherwise defined herein shall have the meanings given them in the
Loan Agreement.






--------------------------------------------------------------------------------




Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
Transaction Report (in connection with Advance)
With each request for an Advance
Yes No
Monthly Transaction Report
Within 30 days of month end when Streamline Period is in effect for 6 months
after the Effective Date and each month thereafter, within 20 days of month end
when Streamline Period is in effect
Yes No
Weekly Transaction Report
No later than Friday each week when Streamline Period is not in effect
Yes No
Cash holdings report
Within 30 days of month end
Yes No
Quarterly financial statements with Compliance Certificate
Within 5 days of filing with the SEC,
but no later than 45 days after fiscal
quarter end
Yes No
Monthly financial statements with Compliance Certificate
Within 30 days of month end
Yes No
Monthly Borrowing Base Reports
Within 30 days of month end when
Streamline Period is in effect
Yes No
Weekly Borrowing Base Reports
No later than Friday each week when Streamline Period is not in effect
Yes No
Annual financial statement (CPA Audited) + Compliance
Certificate
Within 5 days of filings with the SEC but
no later than 90 days after FYE
Yes No
10‑Q, 10‑K and 8-K
Within 5 days after filing with SEC
Yes No
Annual operating budgets for upcoming fiscal year and board approval of such
annual operating budgets
Within 45 days prior to the FYE but
evidence of board approval to be delivered
by September 15 of such fiscal year
Yes No
Report of any legal actions pending or threatened in writing against Borrower or
any of its Subsidiaries that could result in damages or costs to Borrower or any
of its Subsidiaries of, individually or in the aggregate, $1,000,000 or more
Promptly
Yes No



Financial Covenant
Required
Actual
Complies
Adjusted Quick Ratio
1.05:1.00
____:1.00
Yes No
Maintain on a Quarterly Basis:
 
 
 
Minimum EBITDA
Fiscal Quarter End
Minimum EBITDA
 
Yes No
March 28, 2014
($17,000,000)
June 27, 2014*
($27,000,000)
September 26, 2014*
($12,000,000)
December 26, 2014*
($8,000,000)
March 27, 2015*
($3,000,000)
June 26, 2015*
$1.00
September 25, 2015 and thereafter*
TBD

*measured on a trailing two fiscal quarter basis


The following financial covenant analys[is][es] and information set forth in
Schedule 1 attached hereto are true and accurate as of the date this Certificate
is delivered to Bank as set forth in the first line of this Certificate.


The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)






--------------------------------------------------------------------------------




------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


ADMINISTRATIVE BORROWER:


AVIAT NETWORKS, INC.






By: ______________________________
        Name: ________________________
        Title: ________________________




BANK USE ONLY


Received by: _________________________
AUTHORIZED SIGNER
Date: _______________________________


Verified: ____________________________
AUTHORIZED SIGNER
Date: _______________________________


Compliance Status: Yes No





--------------------------------------------------------------------------------




Schedule 1 to Compliance Certificate


Financial Covenants of Borrower


In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.


Dated:    ____________________


I.    Adjusted Quick Ratio (Section 6.9(a))


Required:    1.05:1.00


Actual:    


A.1.
Unrestricted cash and Cash Equivalents of Borrowers, net billed accounts
receivable and investments with Bank with maturities of fewer than 12 months
determined according to GAAP
$_______
B.1.
All obligation and liabilities of Borrowers to Bank
$_______
B.2.
Aggregate amount of Borrowers’ Total Liabilities maturing within 1 year (without
duplication)
$_______
B.3.
 Current Liabilities (B.1. plus B.2.)
$_______
C.1.
Deferred Revenue
$_______
D.1.
Consolidated Funded Indebtedness (without duplication)
$_______
E.1.
Current Liabilities (less Deferred Revenue) plus, without duplication,
Consolidated Funded Indebtedness (B.3. minus C.1. plus D.1)
$_______
F.
Adjusted Quick Ratio (ratio of A.1. to E.1)
1.___:1.00



Is line F at least 1.05?


_______      No, not in compliance                _______      Yes, in
compliance


II.    EBITDA (Section 6.9(b))
Required:
Fiscal Quarter End
Minimum EBITDA
March 28, 2014
($17,000,000)
June 27, 2014*
($27,000,000)
September 26, 2014*
($12,000,000)
December 26, 2014*
($8,000,000)
March 27, 2015*
($3,000,000)
June 26, 2015*
$1.00
September 25, 2015 and
thereafter*
TBD
*measured on a trailing two fiscal quarter basis



Actual:




--------------------------------------------------------------------------------




A.
Consolidated Net Income
$______________
 
To the extent deducted in the calculation of Net Income (Line A):
 
 
(i) Consolidated Interest Charges
$______________
 
(ii) Income tax expense
$______________
 
(iii) Depreciation and amortization expense
$______________
 
(iv) Restructuring charges incurred in connection with impairment of real estate
(to the extent
        agreed to by Bank in writing)
$______________
 
(v) Non-cash stock-based compensation expense
$______________
 
(vi) Non-cash charges for customer inventory due to downward revaluation
$______________
 
(vii) Non-cash charges related to discontinued operations occurring prior to the
Effective Date
$______________
 
(viii) Other non-recurring non-cash expenses
$______________
B.
Sum of (i) through (viii)
$______________
 
To the extent included in calculating Consolidated Net Income (Line A):
 
 
(i) Income tax credits
$______________
 
(ii) Other non-cash items increasing Consolidated Net Income
$______________
C.
Sum of Line (i) through (ii)
$______________
D.
EBITDA (A. plus B. minus C.)
$______________



Is Line D at least the amount required (see chart above)? _____ No, not in
compliance    _____ Yes, in compliance








--------------------------------------------------------------------------------




EXHIBIT C


FORM OF NOTICE OF BORROWING


AVIAT NETWORKS, INC.
AVIAT NETWORKS (S) PTE. LTD.


Date: ______________
To:
Silicon Valley Bank

555 Mission Street, Suite 900
San Francisco, CA 94104
Attention: Alina Zinchik
Re:
Second Amended and Restated Loan and Security Agreement dated as of March 28,
2014 (as amended, modified, supplemented or restated from time to time, the
“Loan Agreement”), by and among AVIAT NETWORKS, INC. (the “Administrative
Borrower”), AVIAT U.S., INC. (“Opco”), AVIAT NETWORKS (S) PTE. LTD. (“Singapore
Borrower” and together with the Administrative Borrower and Opco, each a
“Borrower” and collectively, “Borrowers”) and SILICON VALLEY BANK (“Bank”).

Ladies and Gentlemen:
The undersigned refers to the Loan Agreement, the terms defined therein and used
herein as so defined, and hereby gives you notice irrevocably, pursuant to
Section 3.5 of the Loan Agreement, of its request for an Advance.
1.The Funding Date, which shall be a Business Day, of the requested Advance is
_______________.
2.The aggregate amount of the requested Advance is $_____________.
3.The requested Advance shall consist of $___________ of Prime Rate Advance and
$______ of LIBOR Advance.
4.The duration of the Interest Period for the LIBOR Advance included in the
requested Advance shall be ______ months.
5.The requested Advance is:
¨ a US Advance to AVIAT NETWORKS, INC.
¨ a Singapore Advance to AVIAT NETWORKS (S) PTE. LTD.
6.The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Advance before and
after giving effect thereto, and to the application of the proceeds therefrom,
as applicable:
(a)no Default or Event of Default has occurred and is continuing, or would
result from such proposed Advance; and
(b)the requested Advance will not cause the Revolving Line Utilization to exceed
the Availability Amount and will not cause the Singapore Utilization to exceed
the lesser of (i) the Availability Amount, or (ii) the Singapore Sublimit.


[remainder of page intentionally blank]




ADMINISTRATIVE BORROWER:


AVIAT NETWORKS, INC.




By:    __________________________________    
Name:    ___________________________    
Title:    ___________________________    










--------------------------------------------------------------------------------




SINGAPORE BORROWER:


AVIAT NETWORKS (S) PTE. LTD.




By:    __________________________________    
Name:    ___________________________    
Title:    ___________________________    




For internal Bank use only
LIBOR Pricing Date
LIBOR
LIBOR Variance
Maturity Date
 
 
____%
 









--------------------------------------------------------------------------------








EXHIBIT D


FORM OF NOTICE OF CONVERSION/CONTINUATION


AVIAT NETWORKS, INC.
AVIAT NETWORKS (S) PTE. LTD.


Date:                   
To:
Silicon Valley Bank

555 Mission Street, Suite 900
San Francisco, CA 94104
Attention: Alina Zinchik


Re:
Second Amended and Restated Loan and Security Agreement dated as of March 28,
2014 (as amended, modified, supplemented or restated from time to time, the
“Loan Agreement”), by and among AVIAT NETWORKS, INC. (the “Administrative
Borrower”), AVIAT U.S., INC. (“Opco”), AVIAT NETWORKS (S) PTE. LTD. (“Singapore
Borrower” and together with the Administrative Borrower and Opco, each a
“Borrower” and collectively, “Borrowers”) and SILICON VALLEY BANK (“Bank”).

Ladies and Gentlemen:
The undersigned refer to the Loan Agreement, the terms defined therein being
used herein as therein defined, and hereby give you notice irrevocably, pursuant
to Section 3.6 of the Loan Agreement, of the [conversion] [continuation] of the
Advances specified herein, that:
1.The date of the [conversion] [continuation] is
                                           , 20___.
2.The aggregate amount of the proposed Advances to be [converted] is
$                             or [continued] is
$                                  .
3.The Advances are to be [converted into] [continued as] [LIBOR] [Prime Rate]
Advances.
4.The duration of the Interest Period for the LIBOR Advances included in the
[conversion] [continuation] shall be            months.
5.The Advances to be [converted] [continued] are:
¨ US Advances
¨ Singapore Advances
6.The undersigned, on behalf of each Borrower, hereby certifies that the
following statements are true on the date hereof, and will be true on the date
of the proposed [conversion] [continuation], before and after giving effect
thereto and to the application of the proceeds therefrom:
(a)no Default or Event of Default shall have occurred as of or on such date or
after giving effect to the [conversion] [continuation] requested to be made on
such date.
[signature page follows]
ADMINISTRATIVE BORROWER:


AVIAT NETWORKS, INC.




By:    __________________________________    
Name:    ___________________________    
Title:    ___________________________    




--------------------------------------------------------------------------------










SINGAPORE BORROWER:


AVIAT NETWORKS (S) PTE. LTD.




By:    __________________________________    
Name:    ___________________________    
Title:    ___________________________    






For internal Bank use only
LIBOR Pricing Date
LIBOR
LIBOR Variance
Maturity Date
 
 
____%
 









--------------------------------------------------------------------------------










EXHIBIT E


FORM OF CORPORATE BORROWING CERTIFICATE


Date: ________            
Borrowers:    Aviat Networks, Inc. (“Parent”) and Aviat U.S., Inc. (“Opco”)
Bank:        Silicon Valley Bank


I hereby certify as follows, as of the date set forth above:


1.
I am the Secretary, Assistant Secretary or other officer of each of Parent and
Opco. My title is as set forth below.



2.
Each of Parent’s and Opco’s exact legal name is set forth above. Parent and Opco
each are corporations existing under the laws of the State of Delaware.



3.
Attached hereto as Exhibits A-1 and A-2 are true, correct and complete copies of
the Certificate of Incorporation (including amendments) of each of Parent and
Opco, as filed with the Secretary of State of the state in which each of Parent
and Opco is incorporated as set forth in paragraph 2 above. Each Certificate of
Incorporation has not been amended, annulled, rescinded, revoked or
supplemented, and remain in full force and effect as of the date hereof.



4.
Attached hereto as Exhibits B-1 and B-2 are true, correct and complete copies of
the by-laws (including amendments) of each of Parent and Opco. Each set of
by-laws has not been amended, annulled, rescinded, revoked or supplemented, and
remain in full force and effect as of the date hereof.



5.
The resolutions attached hereto as Exhibits C-1 and C-2 were duly and validly
adopted by the Board of Directors of each of Parent and Opco each at a duly held
meeting of such directors (or pursuant to a unanimous written consent or other
authorized corporate action). Such resolutions are in full force and effect as
of the date hereof and have not been in any way modified, repealed, rescinded,
amended or revoked, and Bank may rely on them until Bank receives written notice
of revocation from Borrower.



6.
Attached hereto as Exhibits D-1 and D-2 are copies of a certificate of status of
each of Parent and Opco, each dated within 30 days of the Effective Date, issued
by the Secretary of State of the state of Delaware which indicates that each of
Parent and Opco are in good standing in such jurisdiction.



7.
As of the date hereof, each of the following officers or employees of Parent,
whose names, titles and signatures are below, may act on behalf of Parent and
any one of the persons designated below with a checked box beside his or her
name may, from time to time, add or remove any individuals to and from the above
list of persons authorized to act on behalf of Parent:



Name
Title
Signature
Authorized to Add or Remove Signatories
Michael Pangia
President and CEO
_____________________
□
Edward J. Hayes, Jr.
Senior Vice President and
Chief Financial Officer
_____________________
□
Kevin Holwell
Vice President, Finance
_____________________
□



8.
As of the date hereof, each of the following officers or employees of Opco,
whose names, titles and signatures are below, may act on behalf of Opco and any
one of the persons designated below with a checked box beside his or her name
may, from time to time, add or remove any individuals to and from the above list
of persons authorized to act on behalf of Opco:







--------------------------------------------------------------------------------




Name
Title
Signature
Authorized to Add or Remove Signatories
Michael Pangia
President and CEO
__________________________
□
Edward J. Hayes, Jr.
Senior Vice President and
Chief Financial Officer
__________________________
□
Kevin Holwell
Vice President, Finance
__________________________
□



IN WITNESS WHEREOF, I have hereunto set my hand as of the date first written
above.


By:     _____________________________
Name:     _____________________________
Title:     _____________________________




*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 7 or 8 as one of
the authorized signing officers, this Certificate must also be signed by a
second authorized officer or director of Parent and Opco.








I______________________, the __________________________ of each of Parent and
Opco, hereby in the name and on behalf of each of Parent and Opco, that
__________________________ is the duly elected (or appointed) and qualified
[Secretary/Assistant Secretary] of each of Parent and Opco and that the
signature appearing above is [his/her] genuine signature.




By:     _____________________________
Name:     _____________________________
Title:     _____________________________










--------------------------------------------------------------------------------




EXHIBIT F


FORM OF CORPORATE BORROWING CERTIFICATE
FOR SINGAPORE BORROWER


Date:     _________        
Borrowers:    Aviat Networks (S) Pte. Ltd. (“Singapore Borrower”)
Bank:        Silicon Valley Bank




I hereby certify as follows, as of the date set forth above:


1.
I am a Director, or other officer of Singapore Borrower and am authorized by
Singapore Borrower to deliver this certificate. My title is as set forth below.



2.
Singapore Borrower’s exact legal name is set forth above. Singapore Borrower is
a private company limited by shares incorporated under the laws of the Republic
of Singapore.



3.
Attached in Exhibit A hereto are true, correct and complete copies of Singapore
Borrower’s Certificate of Incorporation and Memorandum and Articles of
Association (including amendments), as filed with the Accounting and Corporate
Regulatory Authority in Singapore. Such Certificate of Incorporation and
Memorandum and Articles of Association have not been amended, annulled,
rescinded, revoked or supplemented, and remain in full force and effect as of
the date hereof.



4.
Attached in Exhibit B hereto is a true, correct and complete copy of the
resolutions duly adopted by the board of directors of Singapore Borrower
authorizing the execution, delivery and performance of the Loan Documents (and
any agreement relating thereto) to which it is a party. Such resolutions are in
full force and effect as of the date hereof and have not been in any way
modified, repealed, rescinded, amended or revoked, and Bank may rely on them
until Bank receives written notice of revocation from Singapore Borrower.



5.
The following persons are now duly elected and qualified Directors of Singapore
Borrower holding the offices indicated next to their respective names below, and
the signatures appearing opposite their respective names below are the true and
genuine signatures of such Directors. Each of such Directors is duly authorized
to execute and deliver on behalf of Singapore Borrower each Loan Document to
which it is a party and any certificate or other document to be delivered by the
Borrower pursuant to such Loan Document:



Name
Title
Signature
John Joseph Madigan
Director
________________________
Heinz Helmut Stumpe
Director
________________________
Kevin Daniel Holwell
Director
________________________
Raj Kumar
Director
________________________





IN WITNESS WHEREOF, I have hereunto set my hand as of the date first written
above.


By:     _____________________________
Name:     _____________________________
Title:     _____________________________






*** If the Director or other certifying officer executing above is designated by
the resolutions set forth in paragraph 5




--------------------------------------------------------------------------------




as one of the authorized signing officers, this Certificate must also be signed
by a second authorized officer or Director of Singapore Borrower.




I______________________, the __________________________ of Singapore Borrower,
hereby in the name and on behalf of Singapore Borrower, that
__________________________ is the duly elected (or appointed) and qualified
[Secretary/Assistant Secretary] of Singapore Borrower and that the signature
appearing above is [his/her] genuine signature.




By:     _____________________________
Name:     _____________________________
Title:     _____________________________
    






--------------------------------------------------------------------------------




EXHIBIT G
Transaction Report
[EXCEL spreadsheet to be provided separately from lending officer.]






--------------------------------------------------------------------------------






EXHIBIT H


Form of BORROWING BASE certificatE


Borrower: Aviat Networks, Inc., Aviat US., Inc. and Aviat Networks (S) Pte. Ltd.
Lender:    Silicon Valley Bank
Commitment Amount:    $40,000,000
ELIGIBLE ACCOUNTS
 
1. US Borrowers’ Eligible Accounts______________
$_______________
2. Singapore Borrower’s Eligible Accounts________
$_______________
3. Additions (please explain on reverse)
$_______________
4. TOTAL ELIGIBLE ACCOUNTS
$_______________
 
 
5. Domestic unbilled accounts (up to a maximum of $7,000,000 when Streamline
Period is in effect, or a maximum of $3,500,000 when Streamline Period is not in
effect)
$_______________
6. ELIGIBLE AMOUNT OF ACCOUNTS (65% of #4 plus 50% of #5)
$_______________
 
 
BALANCES
 
7. Maximum Revolving Line Amount
$40,000,000
8. Outstanding principal balance of all Advances
$_______________
9. Outstanding Existing Letters of Credit and Letters of Credit (including drawn
but unreimbursed Letters of Credit, but excluding any expired Letters of Credit)
$_______________
10. Letter of Credit Reserve
$_______________
11. AVAILABILITY AMOUNT (#7 minus (#8 and #9) plus #10)
$_______________







The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the First Amended and Restated Loan and
Security Agreement between the undersigned and Silicon Valley Bank.
COMMENTS:




By: ___________________________
Authorized Signer
Date: _________________________
BANK USE ONLY
Received by: _______________________
AUTHORIZED SIGNER
Date: ____________________________
Verified: ___________________________
AUTHORIZED SIGNER
Date: _____________________________
Compliance Status: Yes No







